       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 1 of 79




                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                              ENTERED
                                                                                              05/29/2020
IN RE:                                           §
NORTHBELT, LLC                                   §        CASE NO: 19-30388
       Debtor                                    §
                                                 §        CHAPTER 11

                                 MEMORANDUM OPINION
                                 Resolving ECF Nos. 88, 96, 99, 125

       When a debtor proposes a plan for reorganization, there is often a tension between the

Debtor’s hope for confirmation and the reality that one dollar cannot do two dollars’ work. In

this single asset real estate case involving a 12-story commercial office building in Houston,

Texas, Northbelt, LLC, proposed a Chapter 11 plan for reorganization that was swiftly met with

staunch opposition by its major creditor. Pending before the Court are three separate but related

matters: (i) Debtor’s Objection to Wilmington Trust, N.A., As Trustee For Morgan Stanley Bank

Of America Merrill Lynch Trust 2014-c19, Commercial Mortgage Pass Through Certificates,

Series 2014-C19’s Proof of Claim No. 5; (ii) Wilmington Trust’s N.A., As Trustee For Morgan

Stanley Bank Of America Merrill Lynch Trust 2014-c19, Commercial Mortgage Pass Through

Certificates, Series 2014-C19’s Motion for Relief from the Automatic Stay; and (iii) Northbelt,

LLC’s First Amended Chapter 11 Plan.

       The Court conducted an initial hearing on plan confirmation and claim objection on

August 12, 2019, held further hearings on all three matters in an omnibus fashion on December

11, 2019, and concluded the hearings on January 16, 2020. At the conclusion, the Court took the

matter under advisement and ordered briefing. All briefs have now been submitted and the

matters are ripe for determination. After considering the pleadings on file, arguments of counsel,

applicable law, credibility of witnesses, all other evidence in the record and for the reasons set


                                            Page |1
        Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 2 of 79




forth in this Court’s Memorandum Opinion, (i) Debtor’s Claim Objection is sustained in part and

overruled in part. Wilmington Trust, As Trustee For Morgan Stanley Bank Of America Merrill

Lynch Trust 2014-c19, Commercial Mortgage Pass Through Certificates, Series 2014-C19’s

shall have an allowed claim in an amount not to exceed $15,060,084.74 subject to the filing of an

amended proof of claim within fourteen (14) calendar days after entry of this Court’s Order;1 (ii)

Wilmington Trust As Trustee For Morgan Stanley Bank Of America Merrill Lynch Trust 2014-

c19, Commercial Mortgage Pass Through Certificates, Series 2014-C19’s Motion For Relief

From the Automatic Stay is denied but conditioned upon Debtor filing a modified plan within

forty-five (45) calendar days after entry of this Court’s Order; and (iii) Northbelt, LLC’s Plan of

Reorganization dated June 13, 2019, is not confirmed.

                                       I.      FINDINGS OF FACT

        This Court makes the following findings of fact and conclusions of law pursuant to

Federal Rule of Civil Procedure 52, which is made applicable to contested matters pursuant to

Federal Rules of Bankruptcy Procedure 7052 and 9014. To the extent that any finding of fact

constitutes a conclusion of law, it is adopted as such. To the extent that any conclusion of law

constitutes a finding of fact, it is adopted as such. This Court made certain oral findings and

conclusions on the record. This Memorandum Opinion supplements those findings and

conclusions. If there is an inconsistency, this Memorandum Opinion controls.

    a. Background History

        On September 19, 2014, Northbelt, LLC (“Northbelt” or “Debtor”) and Bank of America,

N.A. (“BofA”) entered into an agreement (“Loan”) whereby BofA loaned Northbelt

1
 The allowable amount of Wilmington Trust’s Proof of Claim is yet to be determined for the reasons discussed
herein. Specifically, within 14 calendar days after entry of this Court’s Memorandum Opinion and Order on the
Court’s docket, Wilmington Trust must amend its claim in accordance with this Court’s Memorandum Opinion and
Order as it pertains to the Default Interest and Default Prepayment Premium portions of its claim.

                                                 Page |2
          Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 3 of 79




$13,500,000.00 for the acquisition of a 12-story commercial office building located at 333 N.

Sam Houston Parkway, Houston, Texas (“Property”).            The Loan was later transferred by

assignment to Wilmington Trust As Trustee For Morgan Stanley Bank Of America Merrill

Lynch Trust 2014-c19, Commercial Mortgage Pass Through Certificates, Series 2014-C19

(“Wilmington Trust” or “Secured Lender”), and as of September 19, 2014, Wilmington Trust is

the present holder as evidenced by the following documents,: (i) a promissory note (“Note”) in

the original principal amount of $13,500,000 executed and delivered by Northbelt to BofA, (ii) a

Loan Agreement (“Loan Agreement”) by and between Northbelt and BofA, and (iii) a Deed of

Trust, Assignment of Leases and Rents, and Security Agreement (“Deed of Trust”) executed and

delivered by Northbelt to a trustee named for the benefit of BofA. Wells Fargo Bank, N.A.

(“Wells Fargo”) is the master servicer for Wilmington Trust and is authorized to service the

Loan on Wilmington Trust’s behalf. Rialto Capital Advisors, LLC (“Rialto”) is the special

servicer for Wilmington Trust and is authorized to service the Loan on Wilmington Trust’s

behalf.

          Following the bundling and assignment of the Loan, Wilmington Trust claimed that

Northbelt triggered several defaults under the provisions of the Loan, which Wilmington Trust

then used as grounds to move for appointment of a receiver. Shortly thereafter, Debtor filed the

instant Chapter 11 petition (“Petition”) as a single asset real estate (“SARE”) case on January 28,

2019 (“Petition Date”).2

          Debtor is a single purpose entity created to acquire, own, and hold the Property.3

Pursuant to Debtor’s Schedule A, Debtor values the Property at $19,000,000.00.4 Additionally


2
  ECF No. 89 at 11.
3
  Id. at 10.
4
  ECF No. 137.

                                            Page |3
        Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 4 of 79




scheduled are $358,459.93 in ad valorem tax liens, $256,921.27 in mechanic and materialman’s

liens, and $12,700,000.00 in favor of Wilmington Trust, leaving an equity cushion—according to

Debtor’s value of the Property—in the amount of $5,684,618.80. Unsurprisingly, Wilmington

Trust values the Property only at $7,600,000.00

        On April 1, 2019, the Court approved an application employing Belvoir Asset

Management LLC to operate and manage the Property.5 On April 23, 2019, Debtor filed its

Disclosure Statement and Plan6 which were both subsequently amended (“Amended Plan”) on

June 13, 2019, and are currently the live pleadings before the Court. 7 On June 17, 2019, this

Court approved the Disclosure Statement, scheduled plan confirmation for August 12, 2019, and

set out certain deadlines to file ballots and objections.8 On August 5, 2019, Wilmington Trust

filed its Objection to Confirmation of Debtor’s First Amended Plan of Reorganization

(“Objection to Confirmation”).9       Two days later, Debtor filed its Objection to Wilmington

Trust’s Proof of Claim No. 5, (“Claim Objection”).10 On October 4, 2019, Wilmington Trust

filed its Motion For Relief From The Automatic Stay, (“Motion For Relief”).11 A full day trial

on all three matters was conducted on December 11, 2019, which was continued and concluded

on January 16, 2020. At the conclusion of trial, the Court took the matter under advisement and

ordered the parties to file a joint stipulation of undisputed facts.

    b. Factual Stipulations of the Parties

        On February 6, 2020, the parties filed the following list of stipulated facts:12


5
  ECF No. 42.
6
  ECF Nos. 53, 54.
7
  ECF Nos. 88, 89.
8
  ECF No. 91.
9
  ECF No. 96.
10
   ECF No. 99.
11
   ECF No. 125.
12
   ECF No. 153.

                                               Page |4
           Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 5 of 79




                                                     Procedural History

       1. On January 28, 2019 (the “Petition Date”), the Debtor filed a petition for relief under
          Chapter 11 of the Bankruptcy Code (the “Petition”). Since the Petition Date, the Debtor
          has operated as a debtor-in-possession.

       2. Debtor owns and operates that certain commercial real property located at 333 N. Sam
          Houston Parkway in Houston, Texas (the “Property”) from which it derives substantially
          all of its income. The Property is a 12-story, atrium style multi-tenant office building. On
          February 13, 2019, the Court entered an agreed order (the “Interim Cash Collateral
          Order”) [Docket No. 22] between Secured Lender and the Debtor governing the Debtor’s
          use of Secured Lender’s cash collateral during this Chapter 11 case. Among other things,
          the Interim Cash Collateral Order granted Secured Lender liens on the post-petition cash
          generated from the Property in the form of rents. The Debtor’s authority to use this cash
          has been limited to a court-approved budget. Interim Cash Collateral Order further
          required that, “as adequate protection in accordance with Section 363(e) of the
          Bankruptcy Code, the Debtor shall pay to the Secured Lender on the 1st day of the month
          all cash in excess of actual operating expenses incurred pursuant to the budget…

       3. On February 25, 2019, Debtor filed its initial schedules of assets and liabilities [Docket
          No. 34] and statement of financial affairs [Docket No. 35]. The Debtor filed amended
          schedules of assets and liabilities on December 10, 2019 (as amended, the “Schedules”)
          [Docket No. 137].

       4. On February 28, 2019, the Court entered an agreed order (the “Final Cash Collateral
          Order”) [Docket No. 38] approving Debtor’s use of cash collateral on a final basis on
          terms substantially similar to the Interim Cash Collateral Order.

       5. On April 23, 2019, Debtor filed its Chapter 11 Plan of Reorganization [Docket No. 53]
          and accompanying Disclosure Statement [Docket No. 54].

       6. On June 11, 2019, Secured Creditor filed a claim in the amount of $15,385,325.53
          (“Secured Lender’s Proof of Claim”) [Claim No. 5]. On June 13, 2019, the Debtor filed
          its First Amended Plan of Reorganization [Docket No. 88] (the “Plan”)13 and
          accompanying Amended Disclosure Statement (the “Disclosure Statement”) [Docket No.
          89]. The Court approved the Disclosure Statement on June 17, 2019.

       7. On August 5, 2019, Secured Lender filed an objection to confirmation of the Plan (the
          “Plan Objection”)14 [Docket No. 96]. The Debtor filed a response to Secured Lender’s
          Plan Objection on August 9, 2019 [Docket No. 103]. Secured Lender filed its Declaration
          of Jonathan Stanton in support of the Plan Objection on August 12, 2019 [Docket No.
          106].


13
     Also referred to herein as “Amended Plan.”
14
     Also referred to herein as “Objection to Confirmation.”

                                                       Page |5
           Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 6 of 79




       8. On August 7, 2019, Debtor filed an objection to Secured Lender’s Proof of Claim (the
          “Claim Objection”) [Docket No. 99] and its Declaration of Donald Testa in support of the
          Claim Objection on August 8, 2019 [Docket No. 102]. Secured Lender filed a response to
          Debtor’s Claim Objection on September 6, 2019 [Docket No. 113].

       9. Secured Lender filed a Motion for Relief from Stay on October 4, 2019 (the “Stay Relief
          Motion”)15 [Docket No. 125]. The Debtor objected to Secured Lender’s Stay Relief
          Motion on October 28, 2019 [Docket No. 129].

       10. The Court held a preliminary hearing on confirmation of the Plan on August 12, 2019.
           The confirmation hearing was continued until December 11, 2019 and concluded on
           January 16, 2020.

                                                 General Background

       11. Northbelt, is a single-member, special purpose, Delaware limited liability company
           formed on or about April 29, 2014.

       12. Dr. Testa is the president of Northbelt.

       13. The Testa Family Limited Partnership II (“FLP”) owns 100% of the limited liability
           company interests in Northbelt.

       14. Dr. Testa and his wife are the managing members of Spectacular Real State LLC the
           general partner of the FLP. They each own one half of one percent equity interest of the
           FLP; their two adult children own 49.5% each as limited partners.

                                        Secured Lender’s Loan Documents

       15. On or about September 19, 2014, Northbelt and Bank of America, N.A. (“BofA”) entered
           into that certain Loan Agreement, pursuant to which BofA loaned Northbelt
           $13,500,000.00 (the “Loan”) for the acquisition of the Property. The Purchase price was
           $18,000,000 and Northbelt contributed a down payment of $4,500,000.

       16. Pursuant to the Loan Agreement, Northbelt executed and delivered to BofA that certain
           Promissory Note dated as of September 19, 2014 (the “Note”), wherein Northbelt
           promised and agreed to pay to BofA the original principal amount of Thirteen Million
           Five Hundred Thousand Dollars ($13,500,000.00), together with interest thereon,
           pursuant to the terms thereof, having a Maturity Date on the Payment Date occurring in
           October, 2024.




15
     Also referred to herein as “Motion for Relief.”

                                                       Page |6
           Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 7 of 79




       17. The non-default rate of interest on the outstanding principal balance of the Note is
           5.036% (the “Non-Default Rate”)16. The default rate of interest (the “Default Rate”) is
           four percent in excess of the Non-Default Rate.

       18. Secured Lender began accruing interest at the Default Rate as of August 1, 2017.

       19. Pursuant to the Loan Agreement, on or about September 19, 2014, Northbelt executed
           and delivered to BofA that certain Cash Management Agreement (the “Cash
           Management Agreement”).

       20. On or about September 19, 2014, Northbelt, as grantor, executed that certain Deed of
           Trust, Assignment of Leases and Rents, and Security Agreement in favor of James A.
           Johnson, as Trustee, for the benefit of BofA, (as amended and as assigned, the “Deed of
           Trust”).

       21. The Note, the Loan Agreement, the Cash Management Agreement and the Deed of Trust,
           together with any and all documents governing, evidencing and/or securing Northbelt’s
           obligations thereunder or related thereto are hereinafter referred to as the “Loan
           Documents.”

       22. The Deed of Trust encumbers the Property, and grants a security interest therein, together
           with all other collateral described in the Deed of Trust (collectively, the “Deed of Trust
           Real Estate Collateral”).

       23. The Deed of Trust granted to BofA and its successors and assigns a first-priority lien on
           and security interest in all other property of Northbelt that may be subject to the Uniform
           Commercial Code, as further described in the Deed of Trust (collectively, the “Security
           Agreement Collateral,” and collectively with the Deed of Trust Real Estate Collateral, the
           “Collateral”), to secure the repayment of all indebtedness of Northbelt owed to BofA and
           the performance of the obligations of Northbelt to BofA under the Note and the other
           Loan Documents.

       24. BofA properly perfected its liens on the Deed of Trust Real Estate Collateral by
           recording: (i) the Deed of Trust in the Official Public Records of Harris County, Texas
           (the “Records”), on or about September 22, 2014, as Instrument No. 20140423422; and
           (ii) a UCC-1 fixture filing in the Records, on or about September 22, 2014, as Instrument
           No. 20140423424 (the “Fixture Filing”).

       25. Thereafter, Secured Lender recorded that certain Assignment of Deed of Trust,
           Assignment of Leases and Rents and Security Agreement in the Records on or about
           February 16, 2015, as Instrument No. 20150062325, naming Secured Lender as the
           assignee of the Deed of Trust (the “Deed of Trust Assignment”).


16
     Also referred to herein as “contract rate.”

                                                   Page |7
        Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 8 of 79




     26. Secured Lender recorded that certain UCC-3 in the Records on or about February 16,
         2015, as Instrument No. 20150062326, naming Secured Lender as the secured party (the
         “Fixture Filing Assignment”).

     27. BofA properly perfected its liens on the Security Agreement Collateral by filing a UCC-1
         financing statement, naming Northbelt as debtor and BofA as secured party, with the
         Delaware Secretary of State’s office on or about September 22, 2014 as Initial Filing No.
         2014 3784519 (as amended and assigned, the “Financing Statement”).

     28. Secured Lender filed that certain UCC-3 with the Delaware Secretary of State on or about
         February 14, 2015, as Amendment No. 2015 0650183, naming Secured Lender as the
         secured party (the “UCC Assignment”).

     29. Accordingly, as of the Petition Date, Secured Lender is the holder of the Note and the
         payee of record to whom the obligations of Northbelt described in the Note are payable.
         Further, as of the Petition Date, Secured Lender is the secured party of record for whom
         the benefits described in the Deed of Trust shall accrue.

     30. Rialto Capital Advisors, LLC is the special servicer and attorney-in-fact for the Secured
         Lender.

                                         Additional Information

     31. The non-default monthly payment on the Note is $128,604.51, which includes a principal
         and interest component of $72,768.23 and a reserve component of $55,836.28.

     32. The Loan Agreement requires Northbelt to make monthly reserve payments into the
         following accounts: Replacement Reserve Account, Leasing Reserve Account, and Tax
         and Insurance Reserve Account (as each term is defined in the Loan Agreement)
         (collectively, the “Reserve Escrow”).17 The Reserve Escrow was established pursuant to,
         and is governed by the Loan Agreement.

     33. As of February 6, 2020, the respective balances in the Reserve Escrow accounts are as
         follows:18

                i.       Leasing Reserve Account: $ 381,422.72
                ii.      Replacement Reserve Account: $ 437,623.31
                iii.     Insurance Reserve Account: $ 170,854.26
                iv.      Tax Reserve Account: $ 99,076.61
                v.       Free Rent Reserve $ 42,744.00


17
   Contemporaneously with the closing of the Loan, Northbelt made a one-time deposit of $42,744 in Free Rent
Reserve Funds, consistent with § 9.9 of the Loan Agreement. There are no monthly payments associated with this
account.
18
   Total of $1,131,720.90 in the Reserve Escrow accounts.

                                                 Page |8
        Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 9 of 79




     34. Secured Lender has submitted an appraisal dated as of September 6, 2019 (the
         “Appraisal”), which values the Property at $7,600,000.

     35. Secured Lender sent certain default letters to the Debtor dated: May 17, 2018; July 18,
         2018; August 17, 2018; November 8, 2018; and December 13, 2018 (each a “Default
         Notice,” and collectively, the “Default Notices”).

     36. Currently about half of the Property leases are triple net (NNN); the other half are
         modified gross (base year) leases.

     37. On December 14, 2018, Secured Lender petitioned the District Court of Harris County
         for the immediate appointment of a receiver to take control of the Property and an order
         enjoining the Debtor and its principals from disposing of its assets. Shortly thereafter, the
         Debtor commenced this Chapter 11 case.

                                     II.     CONCLUSIONS OF LAW

     a. Jurisdiction, Venue, and the Court’s Constitutional Authority to Enter a Final
        Order

        This Court holds jurisdiction pursuant to 28 U.S.C. § 1334 and now exercises its

jurisdiction in accordance with Southern District of Texas General Order 2012–6.19 The matters

before the Court constitute core proceedings under 28 U.S.C. § 157(b)(2)(A), (B), (G), (L).

Therefore, the Court holds constitutional authority to enter a final order and judgment on all

three matters.20 Finally, venue is governed by 28 U.S.C. §§ 1408, 1409. Venue is proper

because Debtor’s principal place of business has been in the Southern District of Texas for the

180 days immediately preceding the Petition Date.

     b. Wilmington Trust’s Proof of Claim & Related Objection

        1. Bankruptcy Rule 3001 Prima Facie Validity and Burdens of Proof




19
  In re: Order of Reference to Bankruptcy Judges, Gen. Order 2012–6 (S.D. Tex. May 24, 2012).
20
  See Wellness Intern. Network, Ltd. v. Sharif, 135 S. Ct. 1932, 1938–40 (2015); Stern v. Marshall, 564 U.S. 462
(2011).

                                                  Page |9
        Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 10 of 79




         In order to have a properly filed claim, Rule 3001(c) requires that a claimant include

certain supporting information to evidence the Proof of Claim.21 The relevant portions of Rule

3001(c) are as follows:

         (1)      Claim based on a writing . . . [W]hen a claim, or an interest in property of the
                  debtor securing the claim, is based on a writing, a copy of the writing shall be
                  filed with the proof of claim.

                  ...

                  (A)      If, in addition to its principal amount, a claim includes interest, fees,
                           expenses, or other charges incurred before the petition was filed, an
                           itemized statement of the interest, fees, expenses, or charges shall be filed
                           with the proof of claim.

         Further compliance with the Bankruptcy Rules requires, inter alia, that a proof of claim

“conform substantially to the appropriate Official Form.”22 Official Form 410 is the official

proof of claim form, and paragraph 8 therein requires the claimant to “attach redacted copies of

any documents that support the claim as required by Bankruptcy Rule 3001(c),” such as

promissory notes, purchase orders, invoices, itemized statements or running accounts, contracts,

judgments, mortgages and security agreements or a summary of such documents.23

         If a proof of claim complies with the requirements of Rule 3001, the claim “shall

constitute prima facie evidence of the validity and amount of the claim.” 24 If an objection to the

proof of claim is filed, the objecting party is tasked with putting forth such evidence sufficient to

rebut the presumption of validity and establish that the claim should be disallowed.25                              To

successfully rebut the presumption that such claim is allowable as filed, the objecting party must
21
   See FED. R. BANKR. P. 3001(c).
22
   See FED. R. BANKR. P. 3001 (emphasis added).
23
   In re Gilbreath, 395 B.R. 356, 362 (Bankr. S.D. Tex. 2008) (Bankruptcy Rule 9009 states that the Official Forms
“shall be observed.”); See FED. R. BANKR. P. 9009.
24
   See FED. R. BANKR. P. 3001(f); see Matter of Fid. Holding Co., Ltd., 837 F.2d 696, 698 (5th Cir. 1988).
25
   11 U.S.C. § 502(b); In re Trevino, 535 B.R. 110, 130 (Bankr. S.D. Tex. 2015); see In re DePugh, 409 B.R. 84, 97
(Bankr. S.D. Tex. 2009) (“. . . if the debtor objects to that claim, he or she must produce evidence sufficient to rebut
the presumption of validity and establish that the claim should be disallowed pursuant to § 502(b).”).

                                                     P a g e | 10
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 11 of 79




produce evidence that is equal in probative force to that of the proof of claim.26 As stated by one

court in the Fifth Circuit, this means that “the objecting party [must] produc[e] specific and

detailed allegations that place the claim into dispute, by the presentation of legal arguments

based upon the contents of the claim and its supporting documents, or by the presentation of

pretrial pleadings, such as a motion for summary judgment, in which evidence is presented to

bring the validity of the claim into question.”27 If the objecting party successfully presents

enough evidence to meet that burden, the burden then shifts and the claimant must, by a

preponderance of evidence, prove the validity of the claim.28 The ultimate burden of proof

always rests upon the claimant.29 Thus, the proof of claim is some evidence as to its validity and

amount.

         2. Wilmington Trust’s Proof of Claim No. 5

         Wilmington Trust filed its secured Proof of Claim No. 5 in the amount of $15,385,325.53

(“Proof of Claim”) on June 11, 2019.30 Wilmington Trust’s Claim consists of the following:31

                     Principal                                                  $ 12,632,574.14
                     Interest                                                         $ 54,781.86
                     Default Interest                                               $ 796,961.02
                     Late Charges                                                      $ 5,144.18
                     Default Prepayment Premium                                   $ 1,612,354.00
                     Special Servicing Fees                                           $ 12,051.40
                     Payoff Fee                                                        $ 1,000.00


26
   See In re Simmons, 765 F.2d 547, 552 (5th Cir. 1985).
27
   See In re High Std. Mfg. Co., 2016 Bankr. LEXIS 3701, *1 (Rebuttal evidence must be equal in probative value to
successfully rebut a creditor's proof of claim. This can be done by the objecting party producing specific and
detailed allegations that place the claim into dispute, by the presentation of legal arguments based upon the contents
of the claim and its supporting documents, or by the presentation of pretrial pleadings, such as a motion for
summary judgment, in which evidence is presented to bring the validity of the claim into question).
28
   In re Windmill Run Assocs., Ltd., 566 B.R. 396, 451 (Bankr. S.D. Tex. 2017).
29
   Matter of Fid. Holding Co., Ltd., 837 F.2d at 698; Matter of Porretto, 761 F. App'x 437, 442 (5th Cir. 2019).
30
   Wilmington Trust Ex. 5.
31
   Id.

                                                    P a g e | 11
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 12 of 79




                    Property Protection Advances                      $ 25,165.06
                    Force Placed Insurance                             $ 1,142.96
                    Legal Fees                                        $ 92,615.50
                    Interest on Advances                                 $ 122.44
                    Liquidation Fee                                  $ 151,412.97
                    Total                                         $ 15,385,325.53

In support of its position, Wilmington Trust attached Loan Documents to its Proof of Claim

including:

        i.       Promissory Note in the original principal amount of $13,500,000.00 executed and
                 delivered by Debtor to BofA;32

        ii.      Loan Agreement by and between Debtor and BofA;33

        iii.     Deed of Trust, Assignment of Leases and Rents and Security Agreement executed
                 and delivered by Debtor to the trustee named therein for the benefit of BofA;34

        iv.      Cash Management Agreement;35

        v.       Assignments of Loan Documents and Security Interests from BofA to
                 Wilmington Trust;36 and

        vi.      UCC Financing Statements Related to Wilmington Trust’s Collateral.37

As stipulated by both parties, the aforementioned documents “together with any and all

documents governing, evidencing and/or securing Northbelt’s obligations thereunder or related

thereto are the Loan Documents.”38

        Here, the Court finds that Wilmington Trust’s Proof of Claim was properly filed pursuant

to Rule 3001 because the Proof of Claim was based on a writing (i.e. the Note, Loan Agreement,


32
   Wilmington Trust Ex. 11.
33
   Wilmington Trust Ex. 12.
34
   Wilmington Trust Ex. 13.
35
   Wilmington Trust Ex. 5 Bates 383.
36
   Wilmington Trust Ex. 14.
37
   Wilmington Trust Ex. 15.
38
   ECF No. 153.

                                             P a g e | 12
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 13 of 79




Deed of Trust, Assignment of Deed of Trust, and Financing Statement) and the interest, fees,

expenses, and other charges sought by Wilmington Trust were provided for in an itemized

statement.39 Accordingly, Wilmington Trust’s Proof of Claim is afforded prima facie validity.

        On August 7, 2019, Debtor filed an objection to the $15,385,325.53 Proof of Claim.40

However, in order to be viable, such objection must be couched in one of the statutory grounds

for disallowance found in § 502.41

        3. Section 502(b) and Grounds for Disallowance

        Section 502 provides that “a claim or interest, proof of which is filed under § 501 of this

title, is deemed allowed, unless a party in interest . . . objects.”42 The legislative history of § 502

provides in relevant part, that “a proof of claim or interest is prima facie evidence of the claim or

interest. Thus, it is allowed under subsection (a) unless a party in interest objects.”43

        Once a claim objection is raised, the court, after notice and a hearing, shall determine the

amount of the claim as of the petition date and “shall allow such claim in such amount” unless

the claim falls under one of the nine statutory grounds for disallowance listed in § 502(b)(1)-

(9).44 Section 502(b) of the Code sets forth nine grounds for disallowance of a claim. In

particular, a bankruptcy court may disallow a claim if the claim:

            1. is unenforceable against the debtor under any agreement or applicable law;

            2. is for unmatured interest;

            3. is for property tax that exceeds the value of the estate’s interest in the property;


39
   See Wilmington Trust Ex. 5; see FED. R. BANKR. P. 3001(c).
40
   ECF No. 99.
41
   11 U.S.C. § 502.
42
   11 U.S.C. § 502(a).
43
   House Rep. No. 95-595, 95th Cong., 1st Sess. 351 (1977); Senate Rep. No. 95-989, 95th Cong., 2d Sess. 62
(1978).
44
   In re DePugh, 409 B.R. at 96; see 11 U.S.C. § 502.

                                               P a g e | 13
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 14 of 79




              4. is for services of an insider or attorney of the debtor and such claim exceeds the
                 reasonable value of such services;

              5. is for unmatured debt on certain alimony and child support obligations;

              6. is for certain damages resulting from the termination of a lease contract;

              7. is for certain damages resulting from the termination of an employment contract;

              8. result[ed] from a reduction, due to late payment, in the amount of credit available
                 to the debtor in connection with an employment tax on wages, salaries, or
                 commissions earned from the debtor; or

              9. was not timely filed.45

Section 502 addresses the form and content of claims but does not, by itself, establish grounds

for disallowance of a claim.46 Rather, Rule 3001 allocates the burden of proof with respect to a

proof of claim for which an objecting party has raised an objection that would warrant

disallowance under § 502.47 The court in In re DePugh described the interplay between § 502

and Rule 3001 during a proof of claim dispute.48 If, for example, a creditor files a proof of claim

in full compliance with Rule 3001, that claim is deemed prima facie valid and, if the debtor

objects to that claim, he or she must produce evidence sufficient to rebut the presumption of

validity and establish that the claim should be disallowed pursuant to § 502(b).49

         Here, the Court already found that Wilmington Trust’s Proof of Claim was in full

compliance with Rule 3001 and as such was accorded prima facie validity. Thus, Debtor must




45
   See 11 U.S.C. § 502.
46
   See id.; In re Tran, 369 B.R. 312, 320 (S.D. Tex. 2007) (“In other words, courts must generally allow a properly
filed claim, but if one of the nine statutory provisions governs, then the court may summarily disallow the claim.”).
47
   Id.; see FED. R. BANKR. P. 3001.
48
   In re DePugh, 409 B.R. at 97–98; see also In re Gilbreath, 395 B.R. at 361–65.
49
   Id.

                                                    P a g e | 14
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 15 of 79




produce evidence sufficient to rebut the presumption of validity and establish that the claim

should be disallowed pursuant to § 502(b).50

         4. Northbelt’s Objection to Wilmington Trust’s Proof of Claim

         Debtor objects to the Claim of Wilmington Trust because, inter alia, Wilmington Trust

has overstated its claim by including fees, additional interest and costs for which it does not

possess a right to payment.51 Essentially, Debtor’s Claim Objection can be broken down into

nine separate components as follows:52

     1. Interest. Wilmington Trust is not entitled to interest because the Debtor has continued
        throughout its disputes with Wilmington Trust to pay all principal and interest that has
        become due and payable on the loan.

     2. Default Interest. Wilmington Trust is not entitled to Default Interest because: (i) there has
        been no showing that a material default occurred that would warrant Default Interest; and
        (ii) any Default Interest, by its very nature, would be considered unmatured and therefore
        disallowed pursuant to §502(b). In the alternative, the Debtor asserts that any alleged
        default was cured, was not material and should not result in the imposition of Default
        Interest. Further the inclusion of Default Interest is a penalty against the Debtor and
        should not be collectable.

     3. Default Prepayment Premium. Wilmington Trust is not entitled to Default Prepayment
        Premium because (i) there has been no showing that a material default occurred that
        would warrant Default Prepayment Premium; and (ii) any Default Prepayment Premium,
        by its very nature, would be considered unmatured and therefore disallowed pursuant to §
        502(b). In the alternative, the Debtor asserts that any alleged default was cured, was not
        material and should not result in the imposition of the Default Prepayment Premium.
        Further the inclusion of the Default Prepayment Premium is a penalty against the Debtor
        and should not [sic] collectable.

     4. Special Servicing Fees. Wilmington Trust is not entitled to Special Servicing Fees
        because the Creditor has not shown that it has performed special services that were not
        contemplated and bargained for under the base servicing agreement. Further, to the extent
        the Creditor has performed “special services,” there has been no showing that the fee is
        reasonable and necessary and not included simply to inflate the claim. Further, Debtor
        would argue that the loan documents do not call for such a fee and that this is overhead of
        Wilmington Trust that they should absorb.

50
   See 11 U.S.C. § 502(b).
51
   ECF No. 99.
52
   Id.

                                             P a g e | 15
          Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 16 of 79




       5. Payoff Fee. Wilmington Trust is not entitled to a Payoff Fee because the loan has not
          been paid off. This fee is included simply to inflate the Creditor’s claim.

       6. Property Protection Advances. Wilmington Trust is not entitled to Property Protection
          Advances because there has been no showing that the Creditor actually advanced monies
          on behalf of the Debtor to warrant reimbursement. Further, to the extent the Creditor
          advanced any monies on behalf of the Debtor, there has been no showing that the fee is
          reasonable and necessary and not suggested simply to inflate the claim. Further, the
          Debtor has escrow accounts set up that would provide for these payments if they are
          legitimate.

       7. Force Placed Insurance. Wilmington Trust is not entitled to reimbursement for Force
          Placed Insurance because there has been no showing that the Debtor failed to properly
          insure the collateral; nor has there been a showing that a Force Placed Insurance policy
          was ever issued and paid for by Wilmington Trust and that if such a policy was obtained
          that Wilmington Trust cannot be reimbursed for such payment since the property has
          never not been insured.

       8. Legal Fees. Wilmington Trust is not entitled to $92,615.50 in Legal Fees because there
          has been: (i) no showing that the fee is reasonable and necessary; and (ii) no showing that
          the fee accrued prepetition. Further, Debtor disputes such fees since there was no default
          in the loan and Wilmington Trust merely ran up fees trying to take the Debtor’s property.

       9. Liquidation Fee. Wilmington Trust is not entitled to a Liquidation Fee because the loan
          has not been liquidated, and the fee only serves as an add-on fee to inflate the claim
          without any showing of damages in this regard to warrant payment.

           In light of Debtor’s Claim Objection, the validity and amount to which Wilmington Trust

is entitled under each component of the Proof of Claim, if any, must be evaluated.53

                    A. Principal

           In its Claim Objection, Debtor raised no specific allegations or references to the

$12,632,574.14 of principal listed in Wilmington Trust’s Proof of Claim.54 Instead, the first

contention made by the Debtor with respect to the principal was the testimony of Donald Testa

(“Dr. Testa”), where he stated that “I’m not aware but I would like a recounting of that number

to prove up that number” when asked if he was aware of any errors, omissions, or corrections in
53
     See 11 U.S.C. § 502(b); FED. R. BANKR. P. 3001(f).
54
     Wilmington Trust Ex. 5-1.

                                                     P a g e | 16
        Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 17 of 79




the principal amount due under the Proof of Claim.55 In essence, Debtor orally supplemented its

Claim Objection at trial by objecting to the principal amount. Dr. Testa’s testimony was not met

with any objection by Wilmington Trust and as a result, the Court recognizes the objection as

grounds for disallowance under § 502(b)(1).56

         In its objection to the principal amount of the claim, Debtor contends that Wilmington

did not offer into evidence an authenticated amortization schedule or payment history to support

this figure and invites the Court to require the authentication of the amount before allowing the

claim.57 However, an objection to the form and content of Wilmington Trust’s principal claim

does not, by itself, establish grounds for disallowance of the claim.58

         The Loan Documents establish Wilmington Trust’s ownership of the claim, and Debtor

did not contest that it entered into the Loan Documents, including the Note in the original

principal amount of $13,500,000.00.59 Without more, Debtor failed to produce any rebuttal

evidence necessitating a correction or recalculation of the principal.                     Debtor did not offer

probative rebuttal evidence or make any detailed allegations to shift the ultimate burden to

Wilmington Trust.         Debtor’s assertions regarding the principal due are nothing more than

grievances. Accordingly, Debtor’s objection is overruled and Wilmington Trust’s claim of

$12,632,574.14 in principal is allowed pursuant to § 502(a).60




55
   12/11/2019 Hr. 76: 2–6.
56
   See ECF No. 99 (Debtor “expressly reserve[d] the right to amend, modify or supplement the objection asserted
herein and to file additional objections to the Proof of Claim or any other claims (whether filed or scheduled or not)
which may be asserted by Debtor.”).
57
   Id.
58
   See FED. R. BANKR. P. 3001; see In re DePugh, 409 B.R. at 97–98.
59
   Wilmington Trust Ex. 11; ECF No. 153.
60
   See 11 U.S.C. § 502(a).

                                                    P a g e | 17
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 18 of 79




                 B. Interest

        As to Wilmington Trust’s interest claim in the amount of $54,781.86 (“Interest”), Debtor

asserts that Wilmington Trust is not entitled to Interest because the Debtor has continued

throughout its disputes with Wilmington Trust to pay all principal and interest that has become

due and payable on the loan.61 At trial, Dr. Testa testified that Debtor never missed a payment of

the principal, interest, and reserves to Wilmington Trust.62 Dr. Testa also testified that the

$54,781.86 interest payment was made to Wilmington Trust. 63 The Court finds that Dr. Testa’s

credible testimony brings Debtor’s objection under § 502(b)(1), and places the Interest claim in

dispute under the Loan Agreement.64 As such, the burden shifts and Wilmington Trust has the

ultimate burden in proving the validity and allowable amount of interest in its Proof of Claim.

        The interest amount listed in the Proof of Claim was the $54,781.86 interest payment due

to Wilmington Trust for the month that the Debtor filed bankruptcy.65 At trial, Wilmington

Trust’s witness, Jonathan Stanton (“Mr. Stanton”), when asked on cross-examination whether

this interest payment was made stated, “it likely was.”66 Further, Mr. Stanton testified that

Debtor made all monthly payments at the contract rate.67 Wilmington Trust failed to produce

any additional evidence or payment history reflecting that Debtor failed to make the Interest




61
   ECF No. 99.
62
    8/15/2019 Hr. 15 (“Q: Each month, during the time that you've been in bankruptcy, have you instructed the
management company to pay to your lender, Wilmington, an amount equal to the principle, the interest, and the
reserve accounts called for by your loan agreement? A: Yes.”); 12/11/2019 Hr. 76–77.
63
   Id. at 7–11.
64
   11 U.S.C. § 502(b)(1) (“such claim is unenforceable against the debtor and property of the debtor, under any
agreement or applicable law for a reason other than because such claim is contingent or unmatured…”).
65
   12/11/2019 Hr. 76: 7–11.
66
   12/11/2019 Hr. 42: 6–10.
67
   12/11/2019 Hr. 55: 18–24 (“Q: And prior to the filing of the bankruptcy had the Debtor made each of its required
monthly payments . . . [t]hey were paying the contract rate? A: Yeah.”).

                                                   P a g e | 18
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 19 of 79




payment. Ultimately, Wilmington Trust failed to establish that its Interest claim in question was

actually due under the Loan Agreement.68

        Accordingly, the Court sustains Debtor’s objection and disallows Wilmington Trust’s

claim to $54,781.86 in Interest pursuant to § 502(b)(1).

                 C. Default Interest

        As to Wilmington Trust’s claim of $796,961.02 in default interest (“Default Interest”),

the Court must first determine whether a default occurred entitling Wilmington Trust to such a

claim. In support of its itemized charges, Wilmington Trust listed the following pre-petition

defaults under the Loan Documents in its Proof of Claim, each of which must be evaluated:

                 i.      Debtor’s Failure to Comply with Cash Management Protocols

        First, at the time Debtor entered into the Loan Agreement with BofA, the Holloman

Corporation (“Holloman”) was a large lessee at the Property.69 Under the Loan Agreement,

certain events relative to Holloman would trigger certain rights and obligations under the Loan

Documents.70 One such event, a “Holloman Renewal Event,” occurs:

        the earlier of (x) the date on which Holloman gives notice that it will not be renewing the
        Holloman Lease in accordance with its terms, or (y) Holloman fails to renew and/or
        extend by the date required for renewal and/or extension under the Holloman Lease, or if
        no such date is required or specified in the Holloman Lease, the date that is twelve (12)
        months prior to the expiration of the Holloman Lease.

        Should a Holloman Renewal Event occur, a “Cash Sweep Period” is commenced.71

Upon commencement of a Cash Sweep Period, certain procedures and controls must be put in

place by Debtor to account for how it spends its cash (collectively, “Cash Management

Protocols”). First, Debtor is to open a “Deposit Account” and deposit all rents and other revenue

68
   See 11 U.S.C. § 502(b).
69
   12/11/2019 Hr. 94: 22–25 (“Holloman is a prime target. They’re a large lessor.”).
70
   See Wilmington Trust Ex. 12 Bates 784.
71
   See id. (“Cash Sweep Period” shall mean the period commencing . . . [upon] (iv) Holloman Renewal Event…”).

                                                 P a g e | 19
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 20 of 79




from the Property into the Deposit Account for the benefit of Wilmington Trust pursuant to §

10.1(a).72 Under § 10.2(a), Debtor is to instruct tenants to make rental payments directly into the

Deposit Account.73 Each business day, cash is to be swept from the Deposit Account into a

“Cash Management Account,” where it would be allocated to subaccounts and ultimately

disbursed pursuant to that certain “Cash Management Agreement” dated September 19, 2014,

between Debtor, Wells Fargo, and BofA.74 Lastly, under § 9.5, Debtor is to deposit excess cash

into an “Excess Cash Reserve Account” as additional security for the Loan.75 In sum, Debtor

must abide by the Cash Management Protocols in §§ 10.1, 10.2, and 9.5 upon the

commencement of a Cash Sweep Period.

         Section 11.1 of the Loan Agreement sets forth what constitutes an Event of Default.76

Contained within the enumerated Events of Default is § 11.1(a) of the Loan Agreement whereby

the Debtor is in default if any portion of the debt to Wilmington Trust is not paid within 5 days

after the due date.77 Wilmington Trust argues that a Holloman Event followed by Debtor’s




72
   Wilmington Trust Ex. 12, Loan Agreement § 10.1(a) (“At the beginning of a Cash Sweep Period, Debtor is to
open a “Deposit Account” and to instruct tenants to make rent payments directly into the Deposit Account for the
benefit of Wilmington Trust.”).
73
   Id. at Loan Agreement § 10.2(a) (“(a) Borrower covenants that: (i) Upon the commencement of a Cash Sweep
Period, Borrower shall notify and advise each Tenant under each Lease to make all payments of Rents or any other
item payable under such Leases directly to the Deposit Account…”).
74
   Id. at Loan Agreement § 10.1(b) (“Borrower acknowledges and confirms that, pursuant to the Cash Management
Agreement, an Eligible Account with Cash Management Bank into which funds in the Deposit Account shall be
transferred pursuant to the terms of Section 10.2(b) hereof (such account, the sub-accounts thereof, all funds at any
time on deposit therein and any proceeds, replacements or substitutions of such account or funds therein, are
collectively referred to herein as the “Cash Management Account”) shall be established.”).
75
   Id. at Loan Agreement § 9.5 (“Borrower shall establish on the date hereof an Eligible Account with Lender or
Lender’s agent into which Borrower shall deposit all Excess Cash on each Payment Date during the continuation of
a Cash Sweep Period (the “Excess Cash Reserve Account”). Amounts so deposited shall hereinafter be referred to
as the “Excess Cash Reserve Funds”. Excess Cash Reserve Funds shall be held by Lender as additional security for
the Loan; provided, however, during the continuance of an Event of Default, Lender shall have the right, but not the
obligation, in its sole discretion to apply Excess Cash Reserve Funds to the Debt…”).
76
   See id. at Loan Agreement § 11.1.
77
   Id. at Loan Agreement § 11.1(a) (“if any portion of the Debt is not paid prior to the fifth (5th) day following the
date the same is due or if the entire Debt is not paid on or before the Maturity Date.”).

                                                    P a g e | 20
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 21 of 79




failure to abide by Cash Management Protocols during a Cash Sweep Period constituted an

Event of Default under § 11.1(a).

        According to Wilmington Trust, a Holloman Renewal Event occurred on July 31, 2017,

when Holloman failed to indicate that it would renew the Holloman Lease.78 As the argument

goes, Debtor agreed to give Holloman several months of occupancy at no charge and the parties

subsequently entered into a new leasing arrangement.79 Debtor, on the other hand, contends that

a Holloman Renewal Event did not occur because Holloman did renew the lease. 80 At trial, Dr.

Testa testified that:

        So, Holloman came to us and said: Look, you know, we like it -- we like it here, we’d
        like to stay but we need to modify our lease. And that's the best deal that we were able to
        work out. We allowed them to give up a floor and a half of space. We reduced the rent on
        the remaining floor and a half that they occupied. We gave them [tenant improvements]
        and we gave them seven months of rent abatement. So, the deal was an absolute horrible
        killer deal for us. But the alternative was: We’d lose Holloman as a tenant.81

        The Loan Agreement explicitly states that a Holloman Renewal Event occurs if

Holloman “will not be renewing the Holloman Lease in accordance with its terms.” The Court

determines that a Holloman Renewal Event did occur because seven months of rent abatement

and less space leased at a lower rate is certainly not a renewal in accordance with the terms under

which Holloman was previously leasing from Debtor. As such, the Court finds that a Cash

Sweep Period was triggered. Debtor should have adhered to Cash Management Protocols and

deposited excess cash into an Excess Cash Reserve Account, opened a Deposit Account and




78
   Wilmington Trust Ex. 5.
79
   ECF No. 113.
80
   12/11/2019 Hr. 92: 3–10.
81
   12/11/2019: 94: 1–11.

                                            P a g e | 21
        Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 22 of 79




Cash Management Account, and advised each tenant to make all payments of rents payable

under such leases directly to the Deposit Account.82

         Debtor, nevertheless, argues that no competent evidence was put on to support that a

default ever occurred.83 At trial, Dr. Testa testified that while he did not believe that the Cash

Sweep Period was triggered, he made efforts to establish the Cash Management Account, but it

was Wilmington Trust that prevented the account from being established.84 Further, Dr. Testa

testified that he refused to establish a Deposit Account because he feared its impact with respect

to tax liability and entity formation.85 Lastly, Dr. Testa acknowledged that tenants were not

advised to make all payments of rents payable under such leases directly to the Deposit

Account.86

         While Debtor attempts to justify its non-compliance, no evidence was produced

evidencing a modification to the Loan Agreement. Debtor was required to follow the Cash

Management Protocols described following the commencement of the Cash Sweet Period

outlined in §§ 10.1, 10.2, and 9.5.87 Accordingly, the Court finds that Debtor’s failure to adhere


82
   See Wilmington Trust Ex. 12, Loan Agreement §§ 9.5, 10.1, and 10.2.
83
   ECF No. 154.
84
   12/11/2019 Hr. 107: 1–22. (“I filled out all the documents. I got things notarized. I sent [Secured Lender] all sorts
of documentation, and it never got set up. Different people were in charge of handling it, and every time it went to a
new person, it was like starting all over again, and it never got set up…”).
85
   12/11/2019 Hr. 107–109 (“Q: And you refused -- you instructed your children not to sign it. A: That's correct…”).
86
   12/11/2019 Hr. 106 (“Q: The lender has never directly received the rents from your tenants either, correct? A:
“Correct.”).
87
   See Wilmington Trust Ex. 12, Loan Agreement § 9.5 (“Borrower shall establish on the date hereof an Eligible
Account with Lender or Lender’s agent into which Borrower shall deposit all Excess Cash on each Payment Date
during the continuation of a Cash Sweep Period (the “Excess Cash Reserve Account”). Amounts so deposited shall
hereinafter be referred to as the “Excess Cash Reserve Funds”. Excess Cash Reserve Funds shall be held by Lender
as additional security for the Loan; provided, however, during the continuance of an Event of Default, Lender shall
have the right, but not the obligation, in its sole discretion to apply Excess Cash Reserve Funds to the Debt in such
order and in such manner as Lender shall elect…”); Id. at Loan Agreement § 10.1 (“Borrower covenants that it shall,
upon the commencement of a Cash Sweep Period, promptly establish and thereafter maintain, pursuant to the
Deposit Account Control Agreement, an Eligible Account with Deposit Bank into which Borrower shall, and shall
cause Manager to, deposit or cause to be deposited, all Rents and other revenue from the Property (such account, all
funds at any time on deposit therein and any proceeds, replacements or substitutions of such account or funds
therein, are collectively referred to herein as the “Deposit Account”…”); Id. at Loan Agreement § 10.2 (“Borrower

                                                     P a g e | 22
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 23 of 79




to the terms of the Loan Agreement to which Debtor was bound constitutes an Event of Default

pursuant to § 11.1(a) of the Loan Agreement.88

                 ii.      Additional Events of Default for Violating Cash Management Protocols

        Further, Wilmington Trust alleges that Debtor’s failure to adhere to the Cash

Management Protocols described above also constitutes an Event of Default under §§ 11.1(n)

and (o) of the Loan Agreement.89 For an Event of Default to occur under § 11.1(n), Debtor’s

breach of § 10.2 of the Loan Agreement (i.e. Cash Management Protocols) must continue for two

business days after notice from Wilmington Trust.90 For an Event of Default to occur under §

11.1(o), Debtor must be in default under a term, covenant or condition of the Loan Agreement

for more than ten days after notice from Wilmington Trust.91 The Court has already found that

Debtor was in violation of § 10.2, and failure to adhere to the Cash Management Protocols is a

violation of the Loan Agreement. As such, the only determination remaining with respect to an

Event of Default under § 11.1(n) and (o) is the issue of timing.

        In its Proof of Claim, Wilmington Trust contends that the date of the first occurrence of

such Events of Default was August 1, 2017.92 However, Wilmington Trust failed to produce any

evidence that Debtor was put on notice of an Event of Default under 11(o) and (n) prior to May




covenants that: (i) Upon the commencement of a Cash Sweep Period, Borrower shall notify and advise each Tenant
under each Lease to make all payments of Rents or any other item payable under such Leases directly to the Deposit
Account…”).
88
   See id. at Loan Agreement § 11.1(a).
89
   ECF No. 113.
90
   See Wilmington Trust Ex. 12, Loan Agreement § 11.1(n) (“if Borrower breaches in any material respect any
covenant contained in Section 10.2 hereof and such breach continues for two (2) Business Days after written notice
from Lender.”).
91
   See id. at Loan Agreement § 11.1(o) (“if Borrower shall continue to be in default under any other term, covenant
or condition of this Agreement or any of the Loan Documents not covered in the foregoing clauses of this Section
11.1, for more than ten (10) days after notice from Lender…”).
92
   Wilmington Trust Ex. 5.

                                                   P a g e | 23
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 24 of 79




17, 2018.93 On May 17, 2018, Debtor was provided a notice of default. 94 At trial, Mr. Stanton

testified that he was not aware of any notices of default sent to Debtor prior to that date.95 As

such, under §§ 11.1(o) and (n), an Event of Default could not have occurred prior to two or ten

days after the May 17, 2018 notice from Wilmington Trust, respectively. Accordingly, because

of Debtor’s failure to adhere to the Cash Management Protocols, the Court finds that Events of

Default occurred under §§ 11(o) and (n) following the May 17, 2018 notice.

                 iii.     Debtor’s Alleged Failure to Pay the Property Manager

        Next, Wilmington Trust claims that Debtor failed to pay the Property Manager amounts

due and owing under the Management Agreement in violation of §§ 5.14(a) and 6.1(a)(vii) of the

Loan Agreement and caused further Events of Default under §§ 11.1(g) and (d) of the Loan

Agreement.96 On July 18, 2018, Wilmington Trust notified Debtor that it had violated §§ 5.14(a)

and 6.1(a)(vii) of the Loan Agreement when it failed to pay the manager of the Property and

sought to replace management without giving prior notice to Wilmington Trust. 97 Wilmington

Trust further asserts this default in response to Debtor’s Claim Objection.98




93
   See Wilmington Trust Ex. 12, Loan Agreement § 11.1(n) (“if Borrower breaches in any material respect any
covenant contained in Section 10.2 hereof and such breach continues for two (2) Business Days after written notice
from Lender…”); Id. at Loan Agreement § 11.1(o) (“if Borrower shall continue to be in default under any other
term, covenant or condition of this Agreement or any of the Loan Documents not covered in the foregoing clauses of
this Section 11.1, for more than ten (10) days after notice from Lender in the case of any default which can be cured
by the payment of a sum of money or for thirty (30) days after notice from Lender in the case of any other
default…”).
94
   Id.
95
   12/11/2019 Hr. 52–55 (“Q: Okay. And do we have any default notices for any period earlier than May 17th of
2018? A: Not that I’m aware of…”).
96
   See Wilmington Trust Ex. 12, Loan Agreement § 11.1(g) (“…Borrower, any managing member or general partner
of Borrower, Guarantor, or any SPE Component Entity (if any) shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due…”); Id. at Loan Agreement § 11.1(d) (“if (i)
Borrower breaches in any material respect any covenant with respect to itself or any SPE Component Entity (if any)
contained in Article 6 or (ii) a Prohibited Transfer occurs…”).
97
   See Wilmington Trust Ex. 5 Bates 437.
98
   ECF No. 113.

                                                   P a g e | 24
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 25 of 79




        With respect to Debtor’s failure to pay the Property Manager, Wilmington Trust has

produced no evidence as what amount the Debtor owes and what services were performed.

Wilmington Trust does no more than cite to § 5.14(a) in the Loan Agreement, the section

generally covering “Property Management.”99 In post-trial briefing to the Court, Wilmington

Trust concedes in a footnote that Debtor cured the default with respect to a management fee.100

Accordingly, the Court finds that no Event of Default occurred with respect to a failure to pay

the Property Manager.

                iv.     Debtor’s Failure to Obtain Consent Prior to Replacing Management

        Next, Wilmington Trust claims that Debtor violated §§ 5.14(a) and 6.1(a)(vii) of the Loan

Agreement when it sought to replace management without giving prior notice to Wilmington

Trust. It is undisputed that around July 2018, Debtor changed property management companies

from Transwestern Property Company SW GP, LLC (d/b/a Transwestern) (“Transwestern”) to

Belvoir Real Estate Group, LLC (“Belvoir”).101 Pursuant to § 5.14(d) of the Loan Agreement:

        [Debtor] shall not, without the prior written consent of [Wilmington Trust] (which
        consent shall not be unreasonably withheld, conditioned or delayed): (i) surrender,
        terminate or cancel, or consent to the surrender, termination or cancellation of, the
        Management Agreement or replace Manager or enter into any other management
        agreement with respect to the Property…102

        In response to Wilmington Trust’s claim, Debtor alleges that it had obtained prior consent

to changing property management.           At trial, Dr. Testa testified on cross-examination that

Wilmington Trust had approved the change in management from Transwestern to Belvoir.103



99
   See Wilmington Trust Ex. 12, Loan Agreement § 5.14.
100
    See ECF No. 155 (“the Debtor has since cured the Management Fee Default…”).
101
    See 12/11/2019 Hr. 122; see Wilmington Trust Ex. 5 Bates 437.
102
    Wilmington Trust Ex. 12, Loan Agreement § 5.14(d).
103
    12/11/2019 Hr. 122 (“Q: Did the lender approve the change? A: Yes. Yeah, they did. And then Belvoir took
over…”).

                                               P a g e | 25
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 26 of 79




However, no evidence was produced by Debtor demonstrating any prior written consent of

Wilmington Trust as called for under the Loan Agreement.

         However, Mr. Stanton testified that Debtor did not obtain Wilmington Trust’s consent

under the Loan Agreement to change property managers.104 Supporting Wilmington Trust’s

position, a letter sent to Debtor on July 18, 2018 states that “[Wilmington Trust] is unable to

grant its consent to the Management Change Request as submitted” by Debtor. 105 A notice of

default sent to Debtor on August 17, 2018, reasserts the notice made in the July 18, 2018 letter

concerning the change in management.106 Additionally, it is persuasive that Debtor’s counsel did

not elicit any testimony on direct examination of Dr. Testa concerning the issue, nor did Debtor

rebut the allegation that Debtor violated the Loan Agreement on the record. Considering the

weight of the evidence, the Court finds that Debtor violated § 5.14(a) of the Loan Agreement.

         However, the Court does not find that a violation of § 5.14(a) constitutes an Event of

Default under §§ 11.1(g) and (d).107 Section 11.1(d) is an Event of Default triggered by a

violation of §§ 6.1 or 7.2(a).108 Section 11.1(g) is inapplicable to § 5.14 and makes no reference

to any aspect of property management.109 As such, Wilmington Trust failed to demonstrate how

a violation of § 5.14(a) triggers an enumerated Event of Default under § 11.1 of the Loan




104
    12/11/2019 Hr. 31: 12-17 (“Q: And the lender -- the Debtor was required to obtain the lender’s consent under the
loan documents to change property managers? A: I believe so. Q: And they did not do that? A: I believe they did
not, no.”).
105
    Wilmington Trust Ex. 5 Bates 438.
106
    Id. at Bates 422.
107
    See Wilmington Trust Ex. 12, Loan Agreement § 11.1.
108
    Id. (“(d) if [Debtor] breaches in any material respect any covenant with respect to itself or any SPE Component
Entity (if any) contained in Article 6 or (ii) a Prohibited Transfer occurs.”); A “Prohibited Transfer” under the Loan
Agreement “shall have the meaning set forth in Section 7.2(a) hereof.”).
109
    See Wilmington Trust Ex. 12, Loan Agreement § 11.1(g).

                                                    P a g e | 26
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 27 of 79




Agreement, and the Court declines any invitation to speculate.110 Accordingly, the Court does

not find that Debtor was in default pursuant to §§ 11.1(g) and (d).111

                 v.       Debtor’s Failure to Pay Outstanding and Unpaid Operating Expenses
                          Relating to the Property and Unsecured Business Debt

        Next, Wilmington Trust alleges that Debtor caused an Event of Default when Debtor

failed to pay outstanding and unpaid operating expenses relating to the Property (“OPEX”).112

Under § 6.1(a)(vii), Debtor covenants that it has not and will not “incur any debt, secured or

unsecured, direct or contingent (including guaranteeing any obligation), other than the Debt and

Permitted Debt.”113 Section 11.1(d) of the Loan Agreement provides that it is an event of default

if “Borrower breaches in any material respect any covenant . . . contained in Article 6.”114 To

prevail, Wilmington Trust must demonstrate that the OPEX was debt incurred and in which such

debt does not qualify as “Debt” or “Permitted Debt” under 6.1(a)(vii) of the Loan Agreement. 115

        As defined in § 1.1 of the Loan Agreement, “Debt” is “the outstanding principal amount

set forth in, and evidenced by, this Agreement and the Note together with all interest accrued and

unpaid thereon and all other sums due to [Wilmington Trust] in respect of the Loan under the

Note, this Agreement, the Mortgage or any other Loan Document.”116 “Permitted Debt” is

defined in § 1.1 of the Loan Agreement as “trade and operational indebtedness incurred in the

ordinary course of business with trade creditors, provided such indebtedness is:

        (a) unsecured
        (b) not evidenced by a note

110
    The Court also finds § 6.1(a)(vii) inapplicable to the replacement of management under the clear language of the
Loan Agreement. The issue need not be discussed further.
111
     The Court need not address a violation of § 6.1(a)(vii) of the Loan Agreement with respect to Debtor’s
replacement of management because Wilmington Trust failed to cite or explain any violation of § 6.
112
    See Wilmington Trust Ex. 5.
113
    Wilmington Trust Ex. 12, Loan Agreement § 6.1(a)(vii).
114
    Id. at Loan Agreement Section § 11.1(d).
115
    See id.
116
    Id. at Loan Agreement § 1.1.

                                                   P a g e | 27
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 28 of 79




        (c) on commercially reasonable terms and conditions, and
        (d) due not more than sixty (60) days past the date incurred and paid on or prior to such
        date
        ...
        provided, however, [that] the aggregate amount of the indebtedness . . . shall not exceed
        at any time two percent (2%) of the outstanding principal amount of the Note.”117

        Wilmington Trust contends that the unsecured business debt owed to Primary Lending

LLC and Dr. Testa disclosed in the Debtor’s schedules is not “Permitted Debt” and is an Event

of Default under the Loan Documents.118 While Wilmington Trust makes a threadbare assertion

in a notice of default letter on July 18, 2018 that OPEX amounts have come due, no further

explanation has been provided.119

        Wilmington Trust has wholly failed to consider the elements of Debt and Permitted Debt

set forth in § 1.1 of the Loan Agreement. For example, there is no evidence in the record that

any debt incurred by Debtor was not a “trade and operational indebtedness incurred in the

ordinary course of business.”120 A notice letter in and of itself is not sufficient to determine

whether a default has in fact occurred. Because no evidence was produced demonstrating a

breach under § 6.1, the Court finds no default under § 11.1(d) of the Loan Agreement.121

Additionally, Wilmington Trust failed to demonstrate how § 5.14(a) of the Loan Agreement was

applicable to its OPEX claim.

        Wilmington Trust failed to authenticate any amounts alleged as OPEX, and there is no

evidence in the record that the OPEX neither qualifies as “Debt” nor “Secured Debt.” The Court

will not make guesswork out of Wilmington Trust’s claims. Accordingly, the Court finds that

Wilmington Trust failed to produce any evidence that the OPEX did not qualify as “Debt” or

117
    Id.
118
    See ECF No. 155; see ECF No. 34.
119
    See Wilmington Trust Ex. 5 Bates 407.
120
    Wilmington Trust Ex. 12, Loan Agreement § 1.1.
121
    Id. at Loan Agreement § 11.1(d).

                                                 P a g e | 28
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 29 of 79




“Permitted Debt” as defined in the Loan Agreement,122 and thus no default occurred with respect

to OPEX.123

                 vi.      Debtor’s Failure to Discharge Mechanics’ Liens

        Next, Wilmington Trust contends that Debtor’s failure to discharge numerous mechanics’

liens (collectively, the “Mechanics’ Liens”) encumbering the Property caused an Event of

Default under § 11.1(i) of the Loan Agreement and § 3.5 of the Loan Agreement.124 An Event of

Default pursuant to § 11.1(i) occurs:

        if the Property becomes subject to any mechanic’s, materialman’s or other Lien other
        than a Lien for any Property Taxes or Other Charges not then due and payable and the
        Lien shall remain undischarged of record (by payment, bonding or otherwise) for a period
        of thirty (30) days.125

Pursuant to § 3.5 of the Deed of Trust:

        (a) Borrower shall promptly pay when due all bills and costs for labor, materials, and
        specifically fabricated materials incurred in connection with the Property and never
        permit to exist beyond the due date thereof in respect of the Property or any part thereof
        any Lien or security interest, even though inferior to the Liens and the security interests
        hereof, and in any event never permit to be created or exist in respect of the Property or
        any part thereof any other or additional Lien or security interest other than the Liens or
        security interests hereof except for the Permitted Encumbrances. Borrower represents
        there are no claims for payment for work, labor or materials affecting the Property which
        are or may become a lien prior to, or of equal priority with, the Liens created by the Loan
        Documents.126

        On August 17, 2018, a notice of default letter was sent to Debtor alleging that Debtor was

in default as a result of its failure to timely pay for work at the Property.127 On November 8,


122
    Id. at Loan Agreement § 6.1(a)(vii).
123
    See id. at Loan Agreement § 11.1(d).
124
    See ECF Nos. 113, 155.
125
    Wilmington Trust Ex. 12, Loan Agreement § 11.1(i) (emphasis added).
126
    Wilmington Trust Ex. 13, Deed of Trust § 3.5.
127
    Wilmington Trust Ex. 5 Bates 422 (“Defaults and/or Events of Default have occurred and are continuing as a
result of Borrower’s failure to timely pay for work completed at the Property, as evidenced by the documents
attached hereto as Exhibit 7 (the “Unpaid Lienable Amounts”). Servicer is aware that certain of the Unpaid Lienable
Amounts are to be paid in connection with the pending request(s) for disbursement from the Replacement Reserve
Account and the Leasing Reserve Account. which request(s) have not been funded due to the defaults and Events of

                                                   P a g e | 29
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 30 of 79




2018, the Debtor was sent another letter notice of default alleging that Events of Default have

occurred pursuant to § 11.1(i) of the Loan Agreement and § 3.5 of the Deed of Trust as a result

of mechanics’ liens placed on the Property.128 Specifically, five mechanics’ liens are enumerated

in the letter:

        1. Affidavit for Mechanic’s and Materialman’s Lien, filed by MLN Service Company
           against Transwestern Property Company, SWGT LLC dba Transwestern, acting as
           owner’s agent for Northbelt, LLC, recorded on July 3, 2018 as Instrument No. RP—
           20l8—299747 in the amount of $246,997.28 (the “First Mechanic’s Lien”);

        2. Affidavit Claiming Mechanic’s and Materialman’s Lien, filed by Basic Builders, Inc.
           against Northbelt, LLC, recorded on July 18, 2018 as Instrument No. RP—2018—
           323559 in the amount of $51,164.29 (the “Second Mechanic’s Lien”);

        3. Affidavit Claiming Mechanic’s and Materialman’s Lien, filed by Basic Builders, Inc.
           against Northbelt, LLC, recorded on July 18, 2018 as Instrument No. RP—20l8—323
           560 in the amount of $23,460.59 (the “Third Mechanic’s Lien”);

        4. Affidavit for Mechanic’s and Materialman’s Lien, filed by Pearl’s Master Floor, Inc.
           and Basic Builders, Inc. against Northbelt, LLC, recorded on July 19, 2018 as
           Instrument No. RP—20l8-325993 in the amount of $8,910.50 (the “Fourth
           Mechanic’s Lien”); and

        5. Mechanic’s and Materialman’s Lien Affidavit, filed by TD Industries against
           Northbelt, LLC, recorded on August 15, 2018 as Instrument No. RP-20184373705 in
           the amount of $1,013.69, (the “Fifth Mechanic’s Lien”).129

        Wilmington Trust attached copies of the Mechanics’ Liens to its Proof of Claim.130

Additionally, Debtor lists each of the aforementioned Mechanics’ Liens in its Schedule D.131

Debtor does not deny that Mechanics’ Liens have been placed on the Property.132 However,

Debtor argues that is not in default because multiple requests have been made to Wilmington

Trust for reimbursement for “repairs made, tenant improvements already paid, for tenant


Default set forth herein.”).
128
    Id. at Bates 504.
129
    Wilmington Trust Ex. 5 Bates 504–505.
130
    Id. at 479.
131
    ECF No. 34; Debtor’s Ex. 7.
132
    See ECF No. 154.

                                            P a g e | 30
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 31 of 79




improvements that were already paid, for leasing commissions paid, and for capital

improvements that need to be done, . . . [t]hey demand money and it goes in but it never comes

out.”133     Dr. Testa testified that some expenses are extraordinary and cannot come out of

operating expenses, so those expenses need to come out of the Reserve Escrow134 held by

Wilmington Trust, as was the case when this Court granted Debtor’s motion to use reserve funds

for repairs.135 Debtor alleges that the Mechanics’ Liens are on the Property because Wilmington

Trust has failed to make those payments from the Reserve Escrow.136

           While Debtor attempts to justify its noncompliance and shift the blame to Wilmington

Trust, it is undisputed that the Property is subject to mechanics liens that remain on the Property,

in violation of the four corners of the Loan Agreement.137 On cross-examination, Dr. Testa

testified that the First Mechanic’s Lien has been paid, the Second, Third and Fourth Mechanics’

Liens have not been paid, and he was not aware of the Fifth Mechanic’s Lien. 138 Debtor was

placed on notice of the Mechanics’ Liens on August 17, 2018, and November 8, 2018, and since

the Property remained and still remains subject to the Second, Third, and Fourth Mechanics’

Liens for a period greater than thirty (30) days, an Event of Default was triggered under § 11.1(i)

of the Loan Agreement. Debtor produced no evidence demonstrating why Wilmington Trust is

responsible for the remaining Mechanics’ Liens.

           Section 9.7 of the Loan Agreement governs the disbursement of Reserve Escrow and sets

forth the condition precedent for disbursement.139               Under this section, “in no event shall



133
    12/11/2019 Hr. 85: 15–21; 12/11/2019 Hr. 86: 11–12.
134
    See Wilmington Trust Ex. 12, Loan Agreement § 9.7.
135
    12/11/2019 Hr. 87: 7–10; see ECF No. 80.
136
    See Wilmington Trust Ex. 12, Loan Agreement § 9.7.
137
    Id. at Loan Agreement § 1.1.
138
    12/11/2019 Hr. 117–120.
139
    See Wilmington Trust Ex. 12, Loan Agreement § 9.7.

                                                  P a g e | 31
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 32 of 79




[Wilmington Trust] be required to . . . disburse funds from any of the Reserve Accounts if an

Event of Default exists.”140 Pursuant to § 9.8(f) “[i]f any Event of Default is continuing,

Borrower shall immediately lose all of its rights to receive disbursements from the Reserve

[Escrow] until the earlier to occur of (i) the date on which such Event of Default is cured to

Lender’s satisfaction, or (ii) the payment in full of the Debt.”141 Upon the continued Event of

Default, Wilmington Trust has wide discretion in use of the Reserve Escrow.142

         As previously found by this Court, continued Events of Default existed when Debtor

failed to establish Cash Management Protocols following a Holloman Renewal Event. As such,

Wilmington Trust was not required to reimburse Debtor from the Reserve Escrow until those

Events of Default were cured, which they were not. 143                     Further, the Court finds that the

Mechanics’ Liens are not a “Permitted Encumbrance” allowed under § 3.5 of the Deed of Trust,

and Debtor is therefore in violation of the provision.144

         Accordingly, the Court finds that Debtor triggered an Event of Default under § 11.1(i) of

the Loan Agreement and is in violation of § 3.5 of the Deed of Trust.

140
    Wilmington Trust Ex. 12 Loan Agreement § 9.7(a). The “Reserve Accounts” referred to herein are synonymous
with “Reserve Escrow” as defined in ECF No. 153.
141
    See Loan Agreement § 9.8(f).
142
    Id. (“Without limitation of the foregoing, during the continuance of any Event of Default, Lender may use and
disburse the Reserve Funds (or any portion thereof) for any of the following purposes: (A) repayment of the Debt,
including, but not limited to, principal prepayments and the prepayment premium applicable to such full or partial
prepayment (as applicable); (B) reimbursement of Lender for all losses, fees, costs and expenses (including, without
limitation, reasonable legal fees) suffered or incurred by Lender as a result of such Event of Default; (C) payment of
any amount expended in exercising any or all rights and remedies available to Lender at law or in equity or under
this Agreement or under any of the other Loan Documents; (D) payment of any item from any of the Reserve
Accounts as required or permitted under this Agreement; or (E) any other purpose permitted by applicable Legal
Requirements; provided, however, that any such application of funds shall not cure or be deemed to cure any Event
of Default.”).
143
    Id. at Loan Agreement § 9.8(f) (“If any Event of Default is continuing, Borrower shall immediately lose all of its
rights to receive disbursements from the Reserve Accounts until the earlier to occur of (i) the date on which such
Event of Default is cured to Lender’s satisfaction, or (ii) the payment in full of the Debt.”).
144
    Wilmington Trust Exhibit 13, Deed of Trust § 13.5 (“Permitted Encumbrances” shall mean collectively, (i) the
Lien and security interests created by the Loan Documents, (ii) all Liens, encumbrances and other matters expressly
set forth as exceptions in the Title Insurance Policy, (iii) Liens, if any, for Property Taxes imposed by any
Governmental Authority not yet due or delinquent, and (iv) such other title and survey exceptions as Lender has
approved or may approve in writing in Lender’s sole discretion.”).

                                                    P a g e | 32
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 33 of 79




                  vii.    Debtor’s Alleged Failure to Maintain Policies

        Wilmington Trust alleged that Debtor failed to maintain policies constituting an Event of

Default under § 11.1(c). However, there is no evidence in the record to support this claim.145

Wilmington Trust failed to assert any claim in furtherance of a default under § 11.1(c).

According, the Court finds that Debtor did not trigger an Event of Default under § 11.1(c) of the

Loan Agreement.

                  viii.   Wilmington Trust’s Default Interest Claim

        Returning now to Wilmington Trust’s claim of $796,961.02 in Default Interest, Debtor

contends that Wilmington Trust is not entitled to Default Interest because there has been no

showing that a material default occurred that would warrant Default Interest, and any Default

Interest by its very nature would be considered unmatured and therefore disallowed pursuant to

§502(b).146 Further, and in the alternative, Debtor asserts that any alleged default was cured, was

not material, and should not result in the imposition of Default Interest.147 Lastly, the argument

goes, the inclusion of Default Interest is a penalty against the Debtor and should not be

collectable.148

        Debtor’s Claim Objection was sufficient to rebut the presumption of prima facie validity

of Wilmington Trust’s claim for Default Interest. At trial, Debtor’s representative Dr. Testa,




145
    Wilmington Trust alleged in its Proof of Claim: “Debtor failed to maintain the Policies as evidenced by written
email correspondence from Debtor’s counsel dated Friday, October 26, 2018 4:16 PM, causing the occurrence of an
Event of Default under Section 11(c) of the Loan Agreement.”
146
    ECF No. 99.
147
    Id.
148
    Id.

                                                   P a g e | 33
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 34 of 79




offered testimony and Debtor’s counsel offered legal arguments under §502(b) placing the claim

for Default Interest in dispute.149

        Nevertheless, the evidence before the Court does not support disallowance of a claim for

Default Interest.150 First, pursuant to § 2.4(b) of the Loan Agreement:

        Upon the occurrence and during the continuance of an Event of Default, interest on the
        outstanding principal balance of the Loan and, to the extent permitted by law, overdue
        interest and other amounts due in respect of the Loan shall accrue at a rate per annum
        equal to the Default Rate and all references in the Note, this Agreement or the other Loan
        Documents to the “Interest Rate” shall be deemed to refer to the Default Rate. Interest at
        the Default Rate shall be computed from the occurrence of the Event of Default…151

        As such, the Loan Agreement expressly allows for Default Interest upon the event of a

default. Since Debtor triggered an Event of Default under §§ 11.1 (a), (o), (n), and (i) under the

Loan Agreement, the commencement of Default Interest was valid. Debtor failed to produce any

evidence demonstrating that Default Interest should not have commenced upon an Event of

Default.

        Nevertheless, Debtor makes the legal argument that Wilmington Trust’s claim should be

disallowed under §502(b)(2) to the extent that the claim is for unmatured interest.152 Debtor does

not explain how the Default Interest is unmatured. Section 502(b)(2) of the Bankruptcy Code

bars creditors from collecting “unmatured interest,” which means interest that accrues post-

petition.153 However, the Default Interest was collectable prior to the Petition Date. 154 There is

no evidence in the record further supporting Debtor’s objection.


149
    See In re High Std. Mfg. Co., 2016 Bankr. LEXIS 3701, *1; 12/11/2019 Hr. 64: 19 – 23 (“Q. There’s no
calculation attached to your proof of claim that shows how you calculated the default interest, isn’t that correct?
Attached to your proof of claim, there’s no calculation? A. Okay.”).
150
    11 U.S.C. § 502(b)(2).
151
    Wilmington Trust Ex. 12.
152
    11 U.S.C. § 502(b)(2).
153
    In re Ultra Petroleum Corp., 913 F.3d 533, 544 (5th Cir. 2019); see In re Burford, 231 B.R. 913, 916 (Bankr.
N.D. Tex. 1999) (“Assuming § 502(b)(2) has been invoked by an objection to a proof of claim, the allowed amount
will exclude post-petition interest accrued between the commencement of the case and plan approval.”).

                                                   P a g e | 34
        Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 35 of 79




         Accordingly, the Court overrules Debtor’s objection to the extent it seeks disallowance of

Wilmington Trust’s claim for Default Interest as such is allowed pursuant to § 502(a).

Nevertheless, Wilmington Trust’s Proof of Claim, as filed, seeks Default Interest beginning

August 1, 2017 through the Petition Date155 and thus the Court sustains Debtor’s Objection as it

pertains to any Default Interest claimed by Wilmington Trust prior to May 17, 2018.

Additionally, within 14 calendar days after entry of this Court’s Memorandum Opinion and

Order on the Court’s docket Wilmington Trust must amend its proof of claim to reflect the

amount and calculation of Default Interest accrued after May 17, 2018, through the Petition

Date. Failure of Wilmington Trust to amend its claim in accordance with this Court’s Order will

result in the disallowance of the entire $796,961.02 in Default Interest without further order of

this Court.

                  D. Late Charges

         As to Wilmington Trust’s claim of $5,144.18 in late charges (“Late Charges”), Debtor

failed to object or reference the Late Charges in its Claim Objection.156 Instead, as seen in the

principal discussion above, Debtor orally supplemented its objection to the Proof of Claim at

trial when Debtor’s counsel cross-examined Mr. Stanton on the issue.157 Nevertheless, because

Debtor’s objection and contentions regarding the Late Charges were made without objection by

Wilmington Trust, the Court recognizes the objection as grounds for disallowance under §

502(b)(1).158




154
    In re Burford, 231 B.R. at 916.
155
    Wilmington Trust Ex. 5.
156
    ECF No. 99.
157
    12/11/2019 43 Hr. 3–10.
158
    11 U.S.C. § 502(b).

                                            P a g e | 35
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 36 of 79




        During cross-examination of Mr. Stanton, when asked how the figure was calculated, Mr.

Stanton replied, “I’m not sure.”159 However, upon redirect, Mr. Stanton testified that “because

there’s a five day grace period in the loan documents and the payment -- it looks like the January

payment was paid late, after those five days lapsed, that per the loan agreement it’s four percent

of the monthly payment amount, which equates to $5,144.18.”160 The policy regarding the Late

Charges is also found in the Loan Agreement.161 Nevertheless, Debtor contends in its post-trial

briefing that no competent evidence was put on to support this figure and the claim should be

reduced accordingly.162

        In In re Bryant, the bankruptcy court found that the debtor failed to produce any evidence

having a probative force equal to that of the creditor’s claim sufficient to defeat the presumption

of validity of the claim where the debtor’s case-in-chief consisted principally of Debtor’s

testimony that he did not agree with the claim calculation (without giving any specific reasons

for his disagreement); and his counsel’s unsuccessful attempt to discredit the calculation.163

Similarly, Debtor’s objection entirely relies on the testimony at trial and a bare allegation that

“no competent evidence was put on to support this figure.”164 Debtor’s objection to the form and

content of Wilmington Trust’s Late Charges claim does not, by itself, establish grounds for

disallowance of the claim.165

        The Court therefore finds that Debtor failed to produce evidence sufficient to rebut the

presumption of validity and establish that the Late Charges claim applied to any grounds for

159
    12/11/2019 43 Hr. 3–10.
160
    12/11/2019 Hr. 61: 2–6.
161
    Wilmington Trust Ex. 5; Wilmington Trust Ex. 12 Bates 799 (“(e) Late Payment Charge. If any principal, interest
or other payment due under the Loan Documents (other than the outstanding principal amount of the Loan due on
the Maturity Date) is not paid by Borrower on or prior to the fifth (5th) day after the date the same is due…”).
162
    ECF No. 154.
163
    In re Bryant, 600 B.R. 533, 536 (Bankr. N.D. Tex. 2019).
164
    ECF No. 154.
165
    See FED. R. BANKR. P. 3001; see also In re DePugh, 409 B.R. at 97–98.

                                                   P a g e | 36
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 37 of 79




disallowance pursuant to § 502(b).166 Accordingly, the Court overrules Debtor’s objection and

finds that, the $5,144.18 in Late Charges is allowed pursuant to § 502(a).

                 E. Default Prepayment Premium

        As to Wilmington Trust’s claim of $1,612,354.00 in default prepayment premium

(“Default Prepayment Premium”), the claim must be evaluated in accordance with the findings

of default listed above.        Wilmington Trust in its Proof of Claim asserts that on or about

November 8, 2018, Wilmington Trust gave written notice to Debtor of its intention to accelerate

the Debt pursuant to that certain Notice of (i) Events of Default and Demand for Immediate

Cure; (ii) Intent to Accelerate Debt; and (iii) Reservation of Rights and Remedies notifying

Debtor, inter alia, that if it failed to fully cure the Events of Default that then existed on or before

November 16, 2018, that the Debt would be accelerated.167 Additionally, Wilmington Trust

alleges that Debtor failed and refused to cure the Events of Default on or before November 16,

2018. On December 13, 2018, Wilmington Trust gave written notice to Debtor that the entire

Debt was immediately due and payable pursuant to that certain Notice of Acceleration of Debt

and Reservation of Rights and Remedies.168 The entire Debt, Wilmington Trust argues, was due

and owing prior to the Petition Date.169

        Debtor asserts in its Claim Objection that Wilmington Trust is not entitled to the Default

Prepayment Premium because (i) there has been no showing that a material default occurred that

would warrant an imposition of the Default Prepayment Premium; and (ii) any Default

Prepayment Premium, by its very nature, would be considered unmatured and therefore



166
    11 U.S.C. § 502(b).
167
    Wilmington Trust Ex. 5 (Proof of Claim Ex. G).
168
    Id. (Proof of Claim Ex. I).
169
    Id.

                                                     P a g e | 37
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 38 of 79




disallowed pursuant to § 502(b).170 In the alternative, Debtor asserts that any alleged default was

cured, was not material, and should not result in the imposition of the Default Prepayment

Premium.171 Further, Debtor contends that the inclusion of the Default Prepayment Premium is a

penalty against the Debtor and should not collectable. Debtor’s objection to Wilmington Trust’s

claim to Default Interest and a Default Prepayment Premium are nearly identical.

        The Court finds that Debtor produced evidence sufficient to rebut Wilmington Trust’s

presumption with respect to its claim regarding the Default Prepayment Premium. Debtor,

through its claim objection and Dr. Testa’s testimony at trial, offered factual and legal arguments

based upon the contents of the claim placing the claim into legal dispute under § 502(b).172

Thus, the ultimate burden shifts back to Wilmington Trust to prove that its claim to

$1,612,354.00 in Default Prepayment Premium should be allowed. Section 2.6(c) of the Loan

Agreement states:

        If, after the occurrence and during the continuance of an Event of Default, [Wilmington
        Trust] shall accelerate the Debt and Borrower thereafter tenders payment of all or any
        part of the Debt, or if all or any portion of the Debt is recovered by [Wilmington Trust]
        after such Event of Default, such payment shall be deemed an attempt to circumvent the
        prohibition against prepayment set forth in this Agreement and Borrower shall pay to
        [Wilmington Trust], in addition to the Debt, (i) the amount of interest which would have
        accrued thereon through the end of the month in which payment is tendered if such
        payment is not made on a Payment Date, and (ii) an amount equal to the greater of (A)
        five percent (5%) of the portion of the principal balance of the Debt, and (B) the amount
        which, when added to the principal balance of the Debt, will be sufficient to purchase
        Defeasance Collateral (as adjusted based on the portion of the Loan being prepaid).

        On November 8, 2018, Wilmington Trust sent a letter notifying Debtor of its intent to

accelerate the Loan Agreement for the occurrence and continuance of Events of Default pursuant




170
    ECF No. 99.
171
    Id.
172
    See Wilmington Trust Ex. 5; 12/11/2019 Hr. 79.

                                                     P a g e | 38
        Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 39 of 79




to §§ 11(a), (o), and (i) of the Loan Agreement.173 The Court already found that Debtor was in

default under the aforementioned sections of the Loan Agreement. On December 18, 2018,

Wilmington Trust sent its notice of acceleration after Debtor failed to cure the Events of

Default.174 When Debtor thereafter tendered its next payment to Wilmington Trust, the Debt was

accelerated.175      As such, Wilmington Trust was entitled to collect a Default Prepayment

Premium under § 2.6(c) of the Loan Agreement. In its post-trial briefing to the Court, Debtor

contends that the Default Prepayment Premium should be disallowed pursuant to § 502(b)(5).176

However, under § 502(b)(5), a proof of claim is not allowed if such claim is for a debt that is

unmatured on the date of the filing of the petition and that is excepted from discharge under §

523(a)(5).177 Section 523(a)(5) is inapplicable in this case because the statute pertains to debt for

a domestic support obligation.178 Accordingly, Debtor’s objection grounded in § 502(b)(5) fails.

         Moreover, Debtor asserts that Wilmington did not put on competent evidence to prove

that the prepayment provision was valid under Texas state law or reasonable under federal

law.179 In In re Windmill Run Assocs., Ltd, a lender had an allowable claim for prepayment

penalty in a Chapter 11 case that had been filed by debtor-borrower following the acceleration of

a note.180 In that case, the contract provided that the prepayment premium was due if, inter alia,

the note was accelerated.181 Likewise, as with the Default Interest, the Default Prepayment

Premium matured when the debt was permissibly accelerated under the Loan Agreement, which



173
    Id. (Proof of Claim Ex. L).
174
    Id. (Proof of Claim Ex. M).
175
    Id.; It is undisputed that Debtor maintained monthly payments at the contract rate.
176
    ECF No. 154.
177
    11 U.S.C. § 502(b)(5) (emphasis added).
178
    11 U.S.C. § 523(a)(5).
179
    Id.
180
    In re Windmill Run Assocs., Ltd., 566 B.R. at 396.
181
    Id. at 451.

                                                     P a g e | 39
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 40 of 79




occurred before the Petition Date.182              Additionally, Debtor failed to cite any authority

demonstrating that the terms of the Loan Agreement are invalid under Texas state or federal law.

Prepayment penalties “are explicitly authorized by Texas statute and are valid ‘whether payable

in the event of voluntary prepayment, involuntary prepayment, acceleration of maturity, or other

cause that involves premature termination of the loan.’”183 Thus, the Loan was accelerated, and

the Default Prepayment Premium became due pursuant to § 2.6(c). While Wilmington Trust

produced evidence demonstrating its right to the Default Prepayment Premium, it failed to

provide a satisfactory calculation of its amount.184

        Accordingly, Debtor’s objection is overruled to the extent it seeks disallowance of

Wilmington Trust’s claim to Default Prepayment Premium as such is allowed pursuant to §

502(a). Nevertheless, the Court sustains Debtor’s objection as it pertains to the amount of the

Default Prepayment Premium that should be allowed as Wilmington Trust failed to demonstrate,

to this Court’s satisfaction, how it arrived at the $1,612,354.00 amount. Therefore, within 14

calendar days after entry of this Court’s Memorandum Opinion and Order on the Court’s docket

Wilmington Trust must amend its proof of claim to reflect a detailed calculation of the Default

Prepayment Premium beginning December 18, 2018. Failure of Wilmington Trust to amend its

claim in accordance with this Court’s Order will result in the disallowance of the entire

$1,612,354.00 in Default Prepayment Payment without further order of this Court.


182
    In re Jack Kline Co., Inc., 440 B.R. 712 (Bankr. S.D. Tex. 2010) (“Proof of claim may include only prepetition
claims.”).
183
    AMK 2000–A, L.L.C. v. Maliek, 411 Fed.Appx. 703, 706 (5th Cir. 2011) (citing TEX. FIN. CODE ANN. §
306.005 (West 2017)); see also Parker Plaza W. Partners v. UNUM Pension & Ins. Co., 941 F.2d 349, 356 (5th Cir.
1991) (“hold[ing] that Texas public policy is not violated solely because a prepayment premium results from lender
acceleration”).
184
    At trial, Wilmington Trust moved to admit Wilmington Trust Ex. 9 containing Mr. Stanton’s Declaration in
support of its claim. Debtor objected to Wilmington Trust Ex. 9, and the Court sustained Debtor’s objection.
Despite having Mr. Stanton on the witness stand, Wilmington Trust failed to elicit testimony detailing how
Wilmington Trust calculated amounts set forth in its Proof of Claim.

                                                  P a g e | 40
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 41 of 79




                 F. Special Servicing Fees

        As to Wilmington Trust’s claim of $12,051.40 in special servicing fees (“Special

Servicing Fees”), Debtor asserts that Wilmington Trust has not shown that it has performed

special services that were not contemplated and bargained for under the base servicing

agreement.185 Further, Debtor argues that to the extent Wilmington Trust has performed “special

services,” there has been no showing that the fee is reasonable and necessary and not included

simply to inflate the claim.186 Lastly, Debtor argues that the Loan Documents “do not call for

such a fee” and that this is overhead that Wilmington Trust should absorb.187

        In In re Trevino, the bankruptcy court held that the debtor’s claim objection failed to

plead any specific facts to rebut the presumption of prima facie validity where the debtor made a

conclusory allegation that the proof of claim was not “reasonable or payable pursuant to the note

and security agreement, and Texas law.”188 Like the objection in that case, Debtor’s objection is

not grounded in any evidence and consists solely of conclusory allegations. While Debtor’s

allegation that the Loan Documents “do not call for such a fee” makes an attempt at grounds for

disallowance under § 502(b)(1),189 Special Servicing Fees are expressly contemplated in § 17.6

of the Loan Agreement.190

        Debtor has failed to produce any evidence that the terms of the Loan Agreement are

unenforceable.191 As such, the Court finds that Debtor failed to produce sufficient evidence to

rebut the prima facie validity presumption of Wilmington Trust’s claim regarding its Special



185
    ECF No. 99.
186
    Id.
187
    Id.
188
    In re Trevino, 535 B.R. at 131.
189
    In re DePugh, 409 B.R. at 96; see 11 U.S.C. § 502(b).
190
    Wilmington Trust Ex. 12 Bates 871.
191
    See 11 U.S.C. § 502(b)(1).

                                                   P a g e | 41
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 42 of 79




Servicing Fees, much less prove that Wilmington Trust’s claim falls under any grounds for

disallowance pursuant to § 502(b).

        Accordingly, Debtor’s Claim Objection with respect to the Special Servicing Fees is

overruled, and the $12,051.40 claim for Special Servicing Fees is allowed pursuant to § 502(a).

                 G. Payoff Fee

        As to Wilmington Trust’s claim of $1,000.00 as a payoff fee (“Payoff Fee”), Debtor

contends that “Wilmington Trust is not entitled to a Payoff Fee because the loan has not been

paid off,” and the fee is included simply to inflate the claim amount.192 At trial, Debtor’s

principal, Dr. Testa, referred to the $1,000.00 Payoff Fee as “what banks do.”193 Mr. Stanton, on

the other hand, testified that the Payoff Fee was an administrative charge compensating

Wilmington Trust for taking the time to generate the payoffs.194 Debtor provided no evidence,

nor did it direct the Court to any portion of the Loan Agreement demonstrating that the Payoff

Fee is impermissible which would support grounds for disallowance under § 502(b).195

        Accordingly, the Court overrules Debtor’s Objection. Wilmington Trust’s $1,000.00

claim with respect to the Payoff Fee is allowed pursuant to § 502(a).

                 H. Property Protection Advances

        As to Wilmington Trust’s claim of $25,165.06 in property protection advances

(“Property Protection Advances”), Debtor asserts in its Claim Objection that Wilmington Trust

is not entitled to Property Protection Advances because there has been no showing that

Wilmington Trust actually advanced monies on behalf of the Debtor to warrant



192
    ECF No. 99.
193
    12/11/2019 Hr. 80: 20–22.
194
    12/11/2019 Hr. 59.
195
    11 U.S.C. § 502(b).

                                           P a g e | 42
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 43 of 79




reimbursement.196 Further, Debtor argues that to the extent Wilmington Trust advanced any

monies on behalf of the Debtor, there has been no showing that the fee is reasonable and

necessary and not suggested simply to inflate the claim.197 Lastly, in its Claim Objection, Debtor

asserts that it has escrow accounts set up that would provide for these payments if they are

legitimate.198 The Court finds that Debtor’s objection to Property Protection Advances, although

rather limited, is sufficiently grounded in the unenforceability of the Loan Agreement pursuant to

11 U.S.C. § 502(b)(1).199

        In In re 804 Congress, L.L.C., the bankruptcy court held that the creditor did not prove

the validity of its claim for attorney’s fees.200 In that case, the creditor listed “Other Fees—

Legal: $83,326.” with no additional documents detailing the legal fees in its proof of claim.201

The bankruptcy court found that regardless of whether creditor’s claim was entitled to prima

facie validity, Debtor’s objection that the fees and commission were not reasonable was enough

because creditor merely asserted that the debtor owed fees and provided no evidence to support

the amounts owed.202 The debtor’s assertion that the amounts claimed by creditor were too high

was “at least equal in probative force” to the evidence in the claims and the ultimate burden fell

on creditor to prove its claim of attorney’s fees.203

        Here, both party’s witnesses testified that Wilmington Trust’s claim of “Property

Protection Advances” is related to legal fees.204 In its Proof of Claim, Wilmington Trust lists

$25,165.06 in Property Protection Advances in an itemized chart, but does not include additional

196
    ECF No. 99.
197
    Id.
198
    Id.
199
    11 U.S.C. § 502(b)(1).
200
    In re 804 Cong., L.L.C., 529 B.R. 213, 218 (Bankr. W.D. Tex. 2015).
201
    Id.
202
    Id.
203
    Id.
204
    12/11/2019 Hr. 48: 12–21; 12/11/2019 81: 5–14.

                                                  P a g e | 43
          Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 44 of 79




documents detailing the legal fees for Property Protection Advances of any kind.205 Like the

debtor in In re 804 Congress, L.L.C., Debtor’s cursory objection that, inter alia, there has been

no showing that the fee is reasonable and necessary is at least equal in probative force to the

evidence in Wilmington Trust’s Proof of Claim with respect to Property Protection Advances.

Therefore, the ultimate burden in establishing allowance of the Property Protection Advances

shifted to Wilmington Trust.

           No evidence was produced by Wilmington Trust supporting the enforceability of

Property Protection Advances against the Debtor under the Loan Agreement.206 Without more,

Wilmington Trust’s listing of the line item in the Proof of Claim unsupported by documentation

or a calculation is not enough to meet its ultimate burden in establishing allowance of the claim.

The Court will not afford a windfall to a creditor who otherwise has no claim but faces a cursory

objection by the debtor. The Court finds that Wilmington Trust failed to provide evidence as to

what services were rendered or how the fees were calculated and where such fees were provided

for under the Loan Agreement and thus did not meet its ultimate burden in establishing

allowance of its claim to Property Protection Advances.

           Accordingly, the Court sustains Debtor’s Objection. Wilmington Trust’s claim of

$25,165.06 in Property Protection Advances is disallowed under § 502(b)(1).

                    I. Force Placed Insurance

           As to Wilmington Trust’s claim of $1,142.96 in force placed insurance (“Force Placed

Insurance”), Debtor asserts that Wilmington Trust is not entitled to reimbursement for Force

Placed Insurance because there has been no showing that the Debtor failed to properly insure the

collateral; nor has there been a showing that a Force Placed Insurance policy was ever issued and
205
      Wilmington Trust Ex. 5.
206
      See 11 U.S.C. § 502(b)(1).

                                            P a g e | 44
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 45 of 79




paid for by Wilmington Trust. Further, if such a policy was obtained, Wilmington Trust cannot

be reimbursed for such payment since the property has never not been insured. 207 At trial, Dr.

Testa testified that the Debtor has always maintained property insurance on the building, and the

Property was fully covered and the loan was fully protected.208 As such, Dr. Testa asserted that

there was never a need for additional insurance. Further, on cross-examination, Mr. Stanton

testified that he did not “know what that specific amount stemmed from, what exactly type of

insurance or what the policy deficiency was that required that.”209

        Courts in the Fifth Circuit have used witness testimony to evaluate the validity of a Proof

of Claim.210 Here, the Court finds that the testimony elicited by Debtor is sufficient in rebutting

the Force Placed Insurance claim’s prima facie validity under § 502(b)(1) because it places the

enforceability of the claim under the Loan Agreement in dispute.211 As such, the ultimate burden

shifts to Wilmington Trust to prove that the Force Placed Insurance claim should be allowed.

        Mr. Stanton’s inability to credibly testify regarding the basis for the Force Placed

Insurance calculation or steps taken to prepare the Proof of Claim is a cause for concern. Debtor

was not effectively put on notice of the claim to which it was to object.                 At trial, Wilmington

Trust failed to put on any credible evidence demonstrating why it was owed $1,142.96 in Force

Placed Insurance, or exactly how it became due under the Loan Documents.

        Accordingly, the Debtor’s Claim Objection is sustained.                   Wilmington Trust’s Force

Placed Insurance claim of $1,142.96 is disallowed under § 502(b)(1).



207
    ECF No. 99.
208
    12/11/2019 Hr. 81: 15–25.
209
    12/11/2019 Hr. 49: 6–16.
210
    In re Bryant, 600 B.R. at 537 (“Neither [Debtor’s] testimony that he did not agree with the amount of the Claim
nor his counsel’s attempts to undermine [Creditor’s] testimony on cross-examination overcame [Debtor’s] evidence
on these three factors.”).
211
    11 U.S.C. § 502(b)(1).

                                                   P a g e | 45
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 46 of 79




                 J. Legal Fees

        As to Wilmington Trust’s claim of $92,615.50 in legal fees (“Legal Fees”), Debtor

objects on the grounds that there has been no showing that the fee is reasonable and necessary,

no showing that the fee accrued prepetition, and Debtor disputes such fees since—the argument

goes—there was no default on the loan.212 Debtor contends that Wilmington Trust merely ran up

fees trying to take the Debtor’s property.213 At trial, Dr. Testa testified that he had “no idea” as

to the breakdown of the $92,615.50 in Legal Fees.214 The Court recognizes Debtor’s objection

as grounds for disallowance under § 502(b)(1).215 For the same reasons as the Court’s analysis

with respect to Property Protection Advances, Debtor’s objection to Wilmington Trust’s claim

for Legal Fees is at least equal in probative force to the evidence in the Proof of Claim.216

Therefore, the ultimate burden in proving allowance of its claim for Legal Fees shifted to

Wilmington Trust.

        In its Proof of Claim, Wilmington Trust listed “Legal Fees” in the amount of $92,615.50

with no additional documents detailing a breakdown or explanation of the fees.217 In its reply

brief to Debtor’s Claim Objection, Wilmington Trust stated in a footnote that it miscalculated the

amount of fees in its Proof of Claim, and “the proper amount of unpaid legal fees as of the

Petition Date is $88,622.61.”218 At trial, Mr. Stanton’s only explanation of the $92,615.50 was

that the amount consists of “fees and costs incurred by attorneys.”219 Mr. Stanton, despite having

signed the Proof of Claim, did not know whether anything detailing the fees was ever attached to


212
    ECF No. 99.
213
    Id.
214
    12/11/2019 Hr. 82: 2–5.
215
    11 U.S.C. § 502(b)(1).
216
    Id.
217
    Wilmington Trust Ex. 5.
218
    ECF No. 113.
219
    12/11/2019 Hr. 49: 17–21.

                                            P a g e | 46
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 47 of 79




its filing.220 Additionally, Wilmington Trust neglected to mention the recalculated $88,622.61 at

trial. No additional evidence was provided or admitted in support of its claim for Legal Fees.221

The Court will not entertain a claim for attorney’s fees where there is no form of record as to

what services were performed and whether such fees are permissible under the Loan Agreement,

rendering that portion of the claim unenforceable.222 As such, the Court finds that Wilmington

Trust failed to provide evidence as to what services were rendered or how the fees were

calculated and where such fees were provided for under the Loan Agreement and thus did not

meet its ultimate burden in establishing allowance of its claim to Legal Fees.

        Accordingly, Debtor’s objection is sustained. Wilmington Trust’s claim of $92,615.50 in

Legal Fees is disallowed pursuant to § 502(b)(1).

                 K. Interest on Advances

        As to Wilmington Trust’s claim of $122.44 in interest on advances (“Interest on

Advances”), because Debtor’s Claim Objection has been sustained and Wilmington Trust’s claim

of $25,165.06 in Property Protection Advances has been disallowed, the Court need not examine

the Interest on Advances any further. The Court will not allow interest on a disallowed claim.

        Accordingly, Debtor’s Claim Objection is sustained. Wilmington Trust’s claim of

$122.44 in Interest on Advances is disallowed under § 502(b)(1).

                 L. Liquidation Fee




220
    12/11/2019 Hr. 49: 17–21 (“Q: Okay. Did you attach to your proof of claim anything that detailed 92,615.50 for
legal fees? A: I don’t know.”).
221
    See Wilmington Trust Exs. 9, 10 (At trial, Wilmington Trust offered the declarations of Mr. Stanton and
Christopher Fernandez in support of Wilmington Trust’s response to Debtor’s Claim Objection. Debtor objected to
the admission of these exhibits, and the Court sustained the objection. As a result, exhibits 9 and 10 may not be
considered in evaluating the Proof of Claim.).
222
    11 U.S.C. § 502(b)(1).

                                                  P a g e | 47
        Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 48 of 79




         As to Wilmington Trust’s claim of $151,412.97 as a liquidation fee (“Liquidation Fee”),

Debtor objects because the loan has not been liquidated, and the fee only serves as an add-on fee

to inflate the claim without any showing of damages in this regard to warrant payment. 223 The

Court recognizes Debtor’s objection as grounds for disallowance under § 502(b)(1).224 At trial,

Mr. Stanton acknowledged that no calculation of the Liquidation Fee was attached to filed Proof

of Claim.225 On cross-examination, when asked how the fee was calculated, he stated: “I believe

that’s one percent of the total amount of the total payoff amount, not including the [L]iquidation

[F]ee line item.”226        However, Mr. Stanton was not able to adequately explain why the

Liquidation Fee was applicable under the Loan Documents. He stated that the Liquidation Fee is

applicable not just in the event of a liquidation, but if the loan is being paid off.227 When asked if

anyone was paying off the loan, he did not know.228 The Court finds that the evidence presented

by Debtor is of a probative force equal to that of Wilmington Trust’s claim sufficient to defeat

the presumption of validity of the Liquidation Fee claim. Wilmington Trust was effectively put

on notice as to what Debtor was objecting to.

         Once the burden shifted, Wilmington Trust failed to meet its ultimate burden in

establishing allowance of the claim for the Liquidation Fee because there is no probative

evidence before the Court illustrating why the Liquidation Fee is applicable under the Loan

Documents, and no additional evidence was offered by Wilmington Trust at trial. Wilmington

Trust failed to demonstrate where in the Loan Agreement a Liquidation Fee is applicable to an

acceleration of the Debt. Further, Dr. Testa testified that he has not proposed to liquidate the

223
    ECF No. 99.
224
    See 11 U.S.C. § 502(b)(1).
225
    12/11/2019 Hr. 65: 22–25.
226
    12/11/2019 Hr. 50: 5–19.
227
    Id.
228
    Id.

                                             P a g e | 48
        Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 49 of 79




Property, pay off the loan early, or anything of the nature that would require a Liquidation

Fee.229 Lastly, the Court finds it persuasive that Wilmington Trust’s post-trial brief is silent as to

the Liquidation Fee.230

         Accordingly, Debtor’s Objection is sustained. Wilmington Trust’s Liquidation Fee claim

in the amount of $151,412.97 is disallowed pursuant to § 502(b)(1).

         In summary, and pursuant to § 502(a), Wilmington Trust shall have an allowed claim in

an amount not to exceed $15,060,084.74.231 The Court now turns its attention to valuation of

Debtor’s primary asset, the Property.

      c. Debtor’s Property Value Under § 506

         Under § 506(a)(1), the value of a secured claim “shall be determined in light of the

purpose of the valuation and of the proposed disposition or use of such property, and in

conjunction with any hearing on such disposition or use or on a plan affecting such creditor’s

interest.”232 In the Fifth Circuit, courts must consider (i) the purpose of the valuation, (ii) the

proposed disposition or use of the property, which must be done (iii) in conjunction with any

hearing on such disposition or use or on a plan affecting such creditor’s interest. 233 Specifically,

as interpreted by the Fifth Circuit, § 506(a) commands that the collateral be valued in light of its

proposed use by the reorganized debtor because the debtor is choosing to retain the collateral,

rather than sell it or return it to the creditor.234




229
    12/11/2019 Hr. 82: 6–10.
230
    See ECF Nos. 155, 159, 160.
231
    The final allowable amount of Wilmington Trust’s claim is to be determined after its Proof of Claim is amended
in accordance with this Court’s order.
232
    11 U.S.C. § 506(a)(1).
233
    Matter of Houston Reg'l Sports Network, L.P., 886 F.3d 523, 529 (5th Cir. 2018).
234
    Id. at 533; see Assocs. Commercial Corp. v. Rash, 520 U.S. 953, 954 (1997).

                                                  P a g e | 49
        Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 50 of 79




         The Code does not demand any particular method in valuing collateral, but instead leaves

valuation questions to judges on a case–by–case basis.235 While the court may accept a valuation

opinion in its entirety, the court may give weight only to those portions of a valuation that assist

the court in its determination.236 As such, in determining the value of a property, bankruptcy

courts have wide discretion in their approach and are not tied to any particular methodology.237

The valuation process is not an exact science, and the court must allocate varying degrees of

weight depending upon the court’s opinion of the credibility of the appraisal evidence.238

         Before the Court are two competing valuations of the Property, and the Court must

determine the value pursuant to § 506. Debtor values the Property at $19,000,000.00 as listed in

its schedules.239 At trial, Dr. Testa, Debtor’s representative, reasserted under oath that he valued

the property at $19,000,000.00.240 Additionally, Wilmington Trust confirmed Debtor’s value of

the Property when it also listed a value of $19,000,000.00 in its Proof of Claim.241

         Nevertheless, Wilmington Trust changed its position when it subsequently filed its

Motion For Relief, valuing the property at $7,600,000.00 supported by an appraisal report

conducted by Mr. Scott Rando (“Rando”) of Cushman & Wakefield of Texas, Inc

(“Appraisal”).242 Rando, a commercial real estate appraiser, testified as to his methods in the

Appraisal. Rando is a member of the Appraisal Institute and Senior Managing Director and

Regional Partner within the Valuation & Advisory group of Cushman & Wakefield of Texas,



235
    Matter of T-H New Orleans Ltd. P’ship, 116 F.3d 790, 799 (5th Cir. 1997).
236
    In re Diamond Beach VP, LP, 551 B.R. 590, 610 (S.D. Tex. 2016).
237
    Id. at 609 (“In the Fifth Circuit, a court conducting a valuation has broad leeway in its approach and is not tied to
any particular methodology.”).
238
    In re Grind Coffee & Nosh, LLC, 2011 WL 1301357, at *6 (Bankr. S.D. Miss. Apr. 4, 2011).
239
    ECF No. 34.
240
    8/12/2019 Hr. 16: 7–9.
241
    Wilmington Trust Ex. 5.
242
    ECF No. 125-7.

                                                     P a g e | 50
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 51 of 79




Inc.243 Rando has 35 years of experience as a professional real estate appraiser and consultant

and has previously been qualified as an expert by a sister court in the Southern District of

Texas.244

        Rando’s Appraisal used two methods in valuing the Property: (i) sales comparison

approach and (ii) income approach.245 Under the sales comparison approach, sale of comparable

properties are adjusted for differences to estimate the value of the Property.246 Rando found

three properties sold between 2017 – 2019                as comparable to the Property (“Comparable

Properties”).247 After analyzing the Comparable Properties and applying a cash flow differential

to determine the market value upon stabilization of the Property, Rondo concludes that the

Property’s value is $7,700,000.00, or $36.10 per square foot.248

        Rando’s income approach forecasted the Property’s revenue stream expenses and

converted that to value through a yield capitalization (or discounted cashflow analysis) and direct

capitalization technique.249 In direct capitalization, net operating income is divided by an overall

capitalization rate to indicate an opinion of market value.250 In the yield capitalization method,

anticipated future cash flows and a reversionary value are discounted to an opinion of net present



243
    Wilmington Trust Ex. 17.
244
    In re SBPM Holdings, Inc., No. 10-80310-G3-11, 2010 WL 4976952, at *1 (Bankr. S.D. Tex. Dec. 2, 2010).
245
    12/11/2019 Hr. 189: 4–17.
246
    Id. (“We used the Sales Comparison Approach to estimate the Prospective Market Value Upon Stabilization of
the subject property. From that value, we make certain adjustments to derive the As-Is Market Value. Prior to
adjustments the comparable improved sales reflect unit prices ranging from $27.61 to $80.00 per square foot with an
average pre adjusted price of $60.08 per square foot. After adjustments the comparable improved sales reflect unit
prices ranging from $62.11 to $65.36 per square foot with an average adjusted price of $63.82 per square foot.”).
247
    Id. (“We used the Sales Comparison Approach to estimate the Prospective Market Value Upon Stabilization of
the subject property. From that value, we make certain adjustments to derive the As-Is Market Value. Prior to
adjustments the comparable improved sales reflect unit prices ranging from $27.61 to $80.00 per square foot with an
average pre adjusted price of $60.08 per square foot. After adjustments the comparable improved sales reflect unit
prices ranging from $62.11 to $65.36 per square foot with an average adjusted price of $63.82 per square foot.”).
248
    Id.
249
    Id.
250
    Id.

                                                   P a g e | 51
            Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 52 of 79




value at a chosen yield rate (internal rate of return).251 A summary of the valuation indices under

the income approach, as included in Rando’s Appraisal, are listed below:

                   INCOME CAPITALIZATION APPROACH

                   Yield Capitalization
                              Projection Period:                         11 Years
                              Holding Period:                            10 Years
                              Terminal Capitalization Rate:                9.25%
                              Internal Rate of Return:                    10.50%
                              Indicated Value:                         $7,600,000
                              Per Square Foot (NRA):                       $35.63

                   Direct Capitalization
                              Net Operating Income (stabilized):         $146,868
                              Capitalization Rate:                        10.50%
                              Preliminary Value:                      $14,158,076
                              LESS Cash Flow Differential            ($6,200,000)
                              Indicated Value Rounded:                 $8,000,000
                              Per Square Foot (NRA):                       $37.51

                   Income Capitalization Approach
                             Indicated Value:                          $7,600,000
                             Per Square Foot (NRA):                        $35.63


            Reconciling the valuation methodologies, Rando gives the most weight to the income

approach, specifically the yield capitalization method. Rando concludes in the Appraisal that the

market value of the Property as of September 6, 2019, is $7,600,000.00.252

            In light of Rando’s background, experience, and testimony at trial, the Court finds

Rando’s Appraisal credible. However, while Rando’s valuation serves as a starting point for the

valuation, the Court is not inclined to fully accept Rando’s Appraisal. Adjustments must be




251
      Id.
252
      Id.

                                             P a g e | 52
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 53 of 79




made to more accurately reflect the value under the proposed use by the reorganized debtor

pursuant to § 506(a).253 As such, the Court determines its own valuation of the Property.

        In In re Diamond Beach VP, LP, the district court affirmed the bankruptcy court’s ruling

where after rejecting a “cost” approach method utilized by experts, the bankruptcy court relied

on evidence presented through experts to value land using what it characterized as a “modified

income” approach.254 Similarly, in a case cited by In re Diamond Beach VP, LP, the bankruptcy

court accepted a portion of an expert’s valuation opinion, but determined its own valuation

where the expert placed an undue emphasis on certain alleged defects of the property in reaching

its conclusion.255

        Here, under the sales comparison approach, Rando compares the Property to three

Comparable Properties, two of which were sold in 2017.256 In light of the foreseeable economic

circumstances and conditions of the market, the Court does not put as much stock in the sale of a

Comparable Property sold two to three years prior to this valuation. Courts have rejected the

sales comparison approach on similar grounds.257

        As to Rando’s methods under the income approach, he testified that the Appraisal does

not project “what this owner will do [but instead] we’re projecting a typical owner and

operator.”258 Rando further testified that before trial, he had no idea how much debt was on the

Property and “none of the specific elements of the current ownership are dialed into [the

Appraisal].”259 Because some of the specific elements of Debtor’s ownership are not taken into


253
    11 U.S.C. § 506(a).
254
    In re Diamond Beach VP, LP, 551 B.R. at 590.
255
    In re Smith, 267 B.R. 568, 576 (Bankr. S.D. Ohio 2001).
256
    Wilmington Trust Ex. 17.
257
     In re SBPM Holdings, Inc., 2010 WL 4976952, at *2 (“The court finds that [expert’s] opinion as to value carries
little weight, in light of the age of the sales he considered to be comparable.”).
258
    12/11/2019 Hr. 196: 10–11.
259
    12/11/2019 Hr. 13–24.

                                                   P a g e | 53
          Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 54 of 79




account, the Appraisal suffers from some unnecessary assumptions. As pointed out by Debtor’s

counsel, Rando’s calculation of the “management fees” in the Revenue and Expense Analysis

under the direct capitalization approach assumes a 2.75 percent management fee rate when the

management fee is under contract for 1.5 percent.260 Further, Rando testified that in calculating

the operating expenses, he forecasted what “a buyer would project to be typical market expenses,

whether or not they’re consistent with historical levels [of the Debtor].”261

           Like the district court in In re Diamond Beach VP, LP and the cases cited therein, the

Court will adjust Rando’s direct capitalization method to determine a valuation of the Property

that more accurately reflects the Debtor’s expenses. Rando’s direct capitalization method as

included in the Appraisal is summarized below:


      DIRECT CAPITALIZATION METHOD
      Market Value As-Is

      NET OPERATING INCOME                                                    $1,486,598    $6.97
                                                                                             $/SF
      Sensitivity Analysis (0.25% OAR Spread)                                     Value     NRA
                  Based on Low-Range of 10.25%                              $14,503,395    $68.00
                  Based on Most Probable Range of 10.50%                    $14,158,076    $66.38
                  Based on High-Range of 10.75%                             $13,828,819    $64.84
                  Preliminary Value                                         $14,158,076    $66.38
                  Rounded to nearest $100,000            9/6/2019           $14,200,000    $66.58

        ADJUSTMENTS TO PRELIMINARY VALUE
              LESS Cash Flow Differential                                   ($6,200,000) ($29.07)
              Indicated Value                                                 $7,958,076   $37.31
              Rounded to nearest $100,000                          9/6/2019   $8,000,000   $37.51




260
      12/11/2019 Hr. 236: 6–13; Debtor’s Ex. 18 Bates 1159.
261
      12/11/2019 Hr. 237: 15–22.

                                                    P a g e | 54
          Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 55 of 79




           In determining the “Net Operating Income” value, Rando used an estimation of operating

expenses for the stabilization year in which the valuation was made.         Those expenses, as

included in Rando’s Appraisal, are as follows:

         SUMMARY OF REVENUE AND EXPENSES
           Stabilized Year for Direct Capitalization:        Year Five

        REVENUE                                                 Annual      $/SF   % of EGI
                Base Rental Revenue                         $2,141,967    $10.04
                Expense Reimbursement                       $1,776,365     $8.33
                Parking Income                                      $0     $0.00
                Other Income                                   $12,002     $0.06
        POTENTIAL GROSS REVENUE                             $3,930,334    $18.43
                Vacancy and Collection Loss                 ($509,951)   ($2.39)
        EFFECTIVE GROSS REVENUE                             $3,420,383    $16.04   100.00%

        OPERATING EXPENSES
                   Insurance                                  $120,025     $0.56     3.51%
                   Utilities                                  $375,049     $1.76    10.97%
                   Repairs and Maintenance                    $480,099     $2.25    14.04%
                   Janitorial                                 $210,965     $0.99     6.17%
                   Management Fees                             $94,061     $0.44     2.75%
                   General & Administrative                   $300,062     $1.41     8.77%
                   Non-reimbursable Expenses                   $24,005     $0.11     0.70%
        Total Operating Expenses                            $1,604,266     $7.52    46.90%
                   Real Estate Taxes                          $329,519     $1.54     9.63%
        TOTAL EXPENSES                                      $1,933,785     $9.07    56.54%

        NET OPERATING INCOME                                $1,486,598     $6.97    43.46%


           Under Rando’s method, the total expenses are $1,933,785.00.262 A more appropriate

measure of “Total Expenses” can be calculated using Debtor’s Monthly Operating Reports

because they dial in the specific elements of Debtor’s ownership, as opposed to market




262
      Wilmington Trust Ex. 17.

                                             P a g e | 55
          Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 56 of 79




assumptions.263 As described in Debtor’s post-trial briefing, when true operating expenses are

isolated and the debt service and reserve payments are backed-out, the median total expenses per

month are $115,267.00, or $1,383,204.00 per year.264 Subtracting this amount from “Effective

Gross Revenue,” the updated amount of “Net Operating Income” is $2,037,179.00. Applying the

updated net operating income to the 10.5 percent capitalization rate used by Rando, the

preliminary value is now $19,401,704.80 (or $19,400,000.00 rounded to the nearest

$100,000.00). Next, adjusting the preliminary value by applying the cash flow differential of

$6,200,000.00, the indicated value is $13,201,704.80 (or $13,200,000.00 rounded to the nearest

$100,000.00).      Thus, in substituting Debtor’s expenses under Rando’s direct capitalization

method, the Court values the Property at $13,200,000.00. The Court next turns its attention to

Wilmington Trust’s Objection to Confirmation.

      d. The Plan, Ballots, and Objection to Confirmation

          1. Debtor’s First Amended Plan of Reorganization

          Debtor’s Amended Plan filed on June 13, 2019, contains the following classes of

claims:265

  Class                           Description                                                  Amount
             Allowed Secured Claims of Ad Valorem Taxing
      1      Authorities                                                                              2018 Paid




263
    Debtor’s Ex. 9: see In re Brentwood Grp. No. 1 Ltd., 2010 WL 2900327, at *8 (Bankr. S.D. Tex. July 21, 2010)
(The bankruptcy court declined the expert’s invitation to appraise the property using the debtor’s monthly operating
reports in applying the direct capitalization approach because it excluded the debtor’s holiday shopping season. In
contrast, Debtor’s monthly operating expenses are not defective in that same sense because there is no evidence in
the record that the Property was operating under any peculiar circumstances.).
264
    Debtor’s Ex. 9; ECF No. 154.
265
    ECF No. 88.

                                                   P a g e | 56
           Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 57 of 79




       2      Allowed Secured Claim of Wilmington Trust, N. A.                            $15,385,325.53266
       3      Allowed Mechanic’s Lien Claimants                                              $782,387.00267
       4      Allowed General Unsecured Claims                                                 $700,000.00
       5      Equity Interests

           The Amended Plan proposes to pay the Class 2 claim in an amount to be determined by

this Court in full and in accordance with the original loan documents with interest at the non-

default rate. Class 3 claimants will be paid in full in 12 equal monthly installments commencing

on the fifteenth day of the first month following the Effective Date of the Amended Plan. Class

4 claims are to be paid in full at 2% interest with 48 monthly installments commencing on the

first day of the month following the Effective Date. Class 5 claimants are to retain their equity

interests in the Testa Family Limited Partnership, II. The Amended Plan is to be funded by the

continued operations of the Debtor’s rental of the Property.

           2. Balloting

           The following creditors cast ballots on the Amended Plan:268

      Class                          Creditor                                                   Vote
        1     Allowed Secured Claims of Ad Valorem Taxing Authorities
        2     Allowed Secured Claim of Wilmington Trust, N. A.
        3     Allowed Mechanic’s Lien Claimants                                       Accepted
        4     Allowed General Unsecured Claims                                        Accepted269
        5     Equity Interests


266
    As written by Debtor, “[t]his amount is disputed. The principal amount is $12,632,574.14. The Secured Creditor
has added additional amounts to the loan which are disputed: $54,781.86 in interest, $769,961.02 in pre-petition
default interest, $5,144.18 in late fees, $1,612,354.00 in default prepayment premium, special servicing fees of
$12,051.40, $1,000 payoff fee, $25,165.06 in property protection advances, $1,142.96 in forced place insurance,
$92,615.50 in prepetition legal fees, interest on pre-petition advances $122.44 and liquidation fee $151,412.97
totaling disputed amounts in the amount of $2,752,751.40.”
267
    Debtor’s Schedule D reflects a total of $422,997.75 in Class 3 claims.
268
    ECF No. 104.
269
    The only Class 4 claimant to submit a ballot in favor of the Amended Plan was Don Testa, Debtor’s
representative. In its Objection to Confirmation, ECF No. 96, Wilmington Trust states that “[t]he Debtor scheduled
a $300,000 loan made by insider Donald Testa…” (emphasis added). While the issue was referenced in its
pleadings, Wilmington Trust presented no evidence as to whether Dr. Testa is an “insider” pursuant to 11 U.S.C. §§
101(31)(E), 101(2)(A). As such, the Court need not further discuss the matter at this time.

                                                  P a g e | 57
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 58 of 79




        3. Requirements for Plan Confirmation

        To confirm a proposed plan of reorganization, the plan proponent must demonstrate that

the plan meets the requirements of § 1129(a) of the Bankruptcy Code by a preponderance of the

evidence.270      Alternatively, if the requirement of acceptance by all impaired classes—§

1129(a)(8)—is not met, confirmation can still be achieved if the plan “does not discriminate

unfairly, and is fair and equitable, with respect to each class of claims . . . that is impaired under,

and has not accepted, the plan.” 11 U.S.C. § 1129(b).”271

        Wilmington Trust asserts that Debtor’s Amended Plan fails to comply with two

requirements under § 1129(a).272 First, Wilmington Trust contends that the Amended Plan has

not been proposed in good faith pursuant to § 1129(a)(3).                     Second, under § 1129(a)(11),

Wilmington Trust contends that the Amended Plan is not feasible.                         These objections, if

successful, foreclose consideration of the Amended Plan under § 1129(b), the so-called

“cramdown” provision, because Northbelt would have failed to satisfy all applicable § 1129(a)

requirements other than § 1129(a)(8) (acceptance by all classes or no impairment of any class),

which is a condition to proceeding under § 1129(b).273 As such, the Court begins its analysis by

addressing the two contested confirmation requirements Wilmington Trust advances in its

Objection to Confirmation.

                 A. Whether Debtor’s Amended Plan is Proposed in Good Faith Under §
                    1129(a)(3)

        Section 1129(a)(3) requires that a debtor’s plan be “proposed in good faith and not by




270
    Matter of T-H New Orleans Ltd. P’ship, 116 F.3d at 801; see 11 U.S.C. § 1129(a).
271
    In re Geijsel, 480 B.R. 238, 253 (Bankr. N.D. Tex. 2012); see 11 U.S.C. § 1129(b).
272
    ECF No. 96.
273
    See 11 U.S.C. § 1129(b)(1).

                                                   P a g e | 58
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 59 of 79




any means forbidden by law.”274 The good faith test means that a plan was proposed with

honesty and good intentions and with a basis for expecting that a reorganization can be

effected.275 Whether a Chapter 11 plan is proposed in good faith must be viewed in light of the

totality of the circumstances and speaks more to the process of plan development than to the

content of plan.276 A debtor’s plan may satisfy the good faith requirement even though the plan

may not be one which the creditors would themselves design and indeed may not be

confirmable.277 The standard of proof required by the debtor to prove a Chapter 11 plan was

proposed in good faith is by a preponderance of the evidence.278

        As promulgated by the Fifth Circuit, the § 1129(a)(3) inquiry is ultimately fact-specific,

fully empowering the bankruptcy courts to deal with chicanery. 279 In In re Star Ambulance

Serv., LLC, this Court held that debtors proposed a plan in good faith where evidence was

introduced which demonstrated that their cash flow projections would be sufficient to make the

scheduled payments under the proposed plan and the monthly operating reports substantiated the

Debtor’s financial projections during the bankruptcy with the exception of higher expenses

incurred in one month.280 There, the debtors also made necessary repairs to their property that

would allow them a period of relief from expenses.281 While this Court found that the debtors’

plan was not confirmable, their plan was proposed in good faith.282

        In In re Geijsel, the bankruptcy court found that debtor’s plan was submitted in good

faith notwithstanding debtor’s assumptions that the anticipated production of its product was

274
    11 U.S.C. § 1129(a)(3).
275
    In re Star Ambulance Serv., LLC, 540 B.R. 251, 262 (Bankr. S.D. Tex. 2015).
276
    See Matter of T-H New Orleans Ltd. P’ship, 116 F.3d at 802.
277
    In re Briscoe Enter., Ltd., II, 994 F.2d 1160, 1167 (5th Cir.1993).
278
    Matter of T-H New Orleans Ltd. P’ship, 116 F.3d at 802.
279
    In re Vill. at Camp Bowie I, L.P., 710 F.3d 239, 248 (5th Cir. 2013).
280
    In re Star Ambulance Serv., LLC, 540 B.R. at 262.
281
    Id.
282
    Id.

                                                  P a g e | 59
        Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 60 of 79




higher than could be justified historically, the forecasted expenses were lower than present

amounts, and it assumed beginning cash of $1.1 million when the present amount was

approximately a third of that.283     The bankruptcy court held that the creditor’s good faith

objection was based, in essence, on their aggregation of all things they say are wrong with the

debtor’s plan, and such issues were more properly addressed under the feasibility requirement.284

         Here, Wilmington Trust’s Objection to Confirmation lists a multitude of reasons for

Debtor’s lack of good faith in the filing of its Amended Plan including, inter alia, that this is a

two party dispute with few other creditors, Debtor filed bankruptcy to forestall Wilmington

Trust’s suit against Debtor in the district court of Harris County (“Harris County Suit”), Debtor

failed to address defaults, and “Debtor’s financial projections are riddled with internal

contradictions, are woefully under forecast, and fail to provide an accurate forecast of post-

petition earning.”285

         Like the bankruptcy court in In re Geijsel, this Court finds that the grounds on which

Wilmington Trust objects to the good faith requirement are essentially an aggregation of all of

the things they find problematic with the Debtor’s Amended Plan. While the reasons cited by

Wilmington Trust may implicate the good faith requirements under a liberal construction of §

1129(a)(3), such reasons more appropriately apply to the feasibility requirement under §

1129(a)(11). It is not appropriate to read into the statutory language of § 1129(a)(3) a full-scale

feasibility analysis when a plan may be proposed in good faith yet is still not feasible. The focus

of § 1129(a)(3) should be on a debtor’s efforts and conduct in preparing the plan and the

circumstances surrounding the filing of the plan itself. While a plan’s possibility of success is


283
    In re Geijsel, 480 B.R. at 256.
284
    Id.
285
    ECF No. 96.

                                            P a g e | 60
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 61 of 79




relevant and may be considered, it does not alone drive the Court’s determination under the

“good faith” requirement.

        As for evidence of Debtor’s good faith, Debtor has filed two plans of reorganization

before this Court.286        In its Amended Plan, Debtor does not ignore Wilmington Trust’s

allegations of default.287 Wilmington Trust sought $15,385,325.53 in its Proof of Claim to

reflect the amount due as a result of Debtor’s alleged defaults. While Debtor disputed such

amount, Debtor’s Amended Plan proposes to pay the amount in full should the Court require,

which it has in an amount not to exceed $15,060,084.74.288 At trial, Dr. Testa testified that the

Amended Plan proposes to pay up to the full amount sought by Wilmington Trust in its Proof of

Claim.289 While Debtor’s defaults were in dispute, Debtor maintained both pre-petition and

post-petition payments to Wilmington Trust at the contract rate.290 Further, Dr. Testa testified

that Debtor is working with its management company to increase the rental revenue and decrease

expenses.291 Notwithstanding the feasibility of Debtor’s Amended Plan and any deficiencies that

may exist, the record makes clear that Debtor’s efforts in the process of plan development

demonstrate a showing of good faith.

        The Fifth Circuit has recognized that a single-asset debtor’s desire to protect its equity

can be a legitimate Chapter 11 objective.292 The fact that Debtor filed for Chapter 11 bankruptcy

as a SARE alone does not demand a finding that the bankruptcy was not filed in good faith. As

286
    ECF Nos. 53, 88.
287
    ECF No. 88.
288
    Id.; The final allowable amount of Wilmington Trust’s claim is to be determined at a future date for the reasons
discussed herein.
289
    8/12/2019 Hr. 11: 7–13 (“Q: What if, however, the Court should determine that, in fact, there was a default, and
that some or all of the amounts that the secured lender has requested be added to the loan balance, your plan does
propose to pay those amounts, along with the regular payment that would be made to your secured creditor, is that
correct? A: Yes, I'm aware of that.”).
290
    12/11/2019 Hr. 55: 18–24; Debtor’s Ex. 9.
291
    12/11/2019 Hr. 99: 1–4.
292
    In re Village at Camp Bowie I, L.P., 710 F.3d at 248.

                                                   P a g e | 61
        Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 62 of 79




such, Debtor’s active participation in the bankruptcy process and efforts to meet its objective in

putting together a plan together that is confirmable are recognized by this Court.             While

Wilmington Trust may take issue with Debtor’s Amended Plan, there is no evidence that the

Debtor failed to act with honesty and good intentions.

         Accordingly, under the totality of the circumstances, the Court overrules Wilmington

Trust’s objection and finds that Debtor’s Amended Plan was proposed in good faith pursuant to §

1129(a)(3).

                  B. Whether Debtor’s Plan Satisfies the Feasibility Requirement Under §
                     1129(a)(11)

         Section 1129(a)(11) is commonly referred to as the “feasibility” requirement of

confirmation. A debtor’s plan is feasible if “[c]onfirmation of the plan is not likely to be

followed by the liquidation, or the need for further financial reorganization, of the debtor . . .

unless such liquidation or reorganization is proposed in the plan.”293 Under the feasibility

standard, a debtor must demonstrate that its plan offers a reasonable possibility of success by a

preponderance of the evidence.294              The court need not require a guarantee of success.295

Essentially, Debtor must be able to show that it can accomplish what it proposes to do, in the

time period allowed, and on the terms set forth in the plan. The bankruptcy court must make a

specific finding as to feasibility after engaging in a peculiarly fact intensive inquiry that involves

a case-by-case analysis, using as a backdrop the relatively low parameters articulated in the

statute.296

         When assessing feasibility, courts consider factors such as the adequacy of the debtor’s


293
    11 U.S.C. § 1129(a)(11).
294
    See Matter of T-H New Orleans Ltd. P’ship, 116 F.3d at 801.
295
    In re Lakeside Glob. II, Ltd., 116 B.R. 499, 507 (Bankr. S.D. Tex. 1989).
296
    Id.; In re Star Ambulance Serv., LLC, 540 B.R. at 266.

                                                    P a g e | 62
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 63 of 79




capital structure, the earning power of the business, economic conditions, the ability of

management, the probability of the continuation of the same management, and any other related

matter.297 As the factors can be easily conflated and confused with one another, courts have

discretion in weighing which factors to apply (or ignore) in each case. 298 Therefore, this Court

must now examine the Debtor’s Amended Plan and consider its feasibility in light of the factors

it deems most relevant.

                 i. Debtor’s Capital Structure

        The evaluation of debtor’s capital structure entails an examination of the debtor’s

particular combination of debt and equity under the plan, looking favorably on debtors with

available capital.299 Here, Debtor argues that under this factor the Court should give weight to

the possibility that more favorable financing terms are available in the marketplace once the

cloud of bankruptcy is lifted.300 The terms of the Loan Agreement call for debt service to be

paid at a rate of 5.036 percent.301 At trial, Dr. Testa testified that the contract rate in the Loan

Agreement is an “over-market” rate and he could refinance the Property in “the 3-1/2 to 4

range.”302 The Court finds no merit in Debtor’s unsubstantiated request and any reliance on this

argument would be speculative at best. Debtor’s Amended Plan does not provide any details

regarding its ability or intention to refinance the Loan, and no further support beyond Dr. Testa’s

testimony is offered regarding interest rates for similar loans.

        Perhaps more troubling, the Wilmington Trust Loan matures on October 1, 2024



297
    In re Two Streets, Inc., 597 B.R. 309, 317 (Bankr. S.D. Miss. 2019).
298
    See In re Geijsel, 480 B.R. at 257.
299
    See id.
300
    ECF No. 154.
301
    Wilmington Trust Ex. 12 Bates 785 (“Interest Rate” shall mean a rate per annum equal to five and thirty-six
thousandths of a percent (5.036%).”).
302
    12/11/2019 Hr. 80: 10–19.

                                                 P a g e | 63
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 64 of 79




(“Maturity Date”).303 Under Debtor’s Amended Plan, Debtor is to make plan payments for the

next five years. Thus, the maturity date of the Loan falls within the life of the Amended Plan,

but Debtor fails to explain how the Loan balance will be satisfied at the Maturity Date. 304 In

order for a plan before this Court to be feasible, Debtor must address this looming monolith.

        Further examination of Debtor’s capital structure demands a discussion of the Reserve

Escrow. Debtor’s Amended Plan proposes to treat “Allowed Secured Claims of Mechanic’s

Lien Holders” in Class 3 (“Class 3 Claims”).305 The Amended Plan proposes to satisfy Class 3

Claims in equal monthly payments over 12 months, and “[t]hese claims shall be paid from the

Replacement Reserve held by Wilmington Trust, N.A.”306 As of February 6, 2020, there is a

total amount of $1,131,720.90 in the Reserve Escrow accounts.307              The Court recognizes

amounts in the Reserve Escrow are significant and would greatly assist Debtor in its plan to

reorganize and pay expenses. However, as previously discussed, Debtor may not withdraw

funds from the Reserve Escrow without first curing its Events of Default under the Loan

Agreement.308 While access to the funds is not outside the realm of possibility should Debtor

cure the defaults, Debtor does not currently have a right to receive disbursements from the

Reserve Escrow.

        Debtor addressed this issue in its post-trial briefing to the Court. Debtor asserts that since

the amount owed under the Class 3 Claims has decreased from $782,387.00 to approximately

$70,000.00, it proposes to pay Class 3 Claims in equal payments over 12 months.309 Although



303
    Wilmington Trust Ex. 12.
304
    ECF No. 160.
305
    See ECF No. 88.
306
    See id.
307
    ECF No. 153.
308
    See Wilmington Trust Ex. 12, Loan Agreement §§ 9.7, 9.8.
309
    ECF No. 158.

                                                  P a g e | 64
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 65 of 79




Mr. Testa and Mr. Grimes testified as to which liens remain on the Property and the remaining

amount of the liens, Debtor failed to explain how, when, or why it paid its pre-petition Class 3

claimants outside of its proposed plan of reorganization.310 While the decreased amount of Class

3 Claims support feasibility, the lack of access to Reserve Escrow weighs against feasibility of

confirmation of the Amended Plan.               Accordingly, the uncertainty regarding the aspects of

Debtor’s capital structure and any payment of its pre-petition creditors outside a court approved

plan of reorganization at this point weigh against the Amended Plan’s feasibility. Next, the

Court turns to the earning power of Debtor’s primary asset, the Property.

                  ii.      Earning Power of the Business

         In assessing the earning power of the business, the financial realities of the debtor should

be reasonably in alignment with the debtor’s projections under the proposed plan. One way to

assess the reliability and soundness of a debtor’s projections for feasibility is to use the debtor’s

past performance as proof of its ability to meet its obligations under the proposed plan. 311 It is

difficult to conceive of how a plan is feasible when virtually all the income generated from the

property is required to satisfy the debtor’s obligations under the plan of reorganization.312 As

previously held by this Court, the time immediately following bankruptcy can be an indicator of

the company’s earning power.313

         Here, Debtor’s Amended Plan explains that the “funds necessary for the satisfaction of

the creditors’ claims shall be generated from Debtor’s income from continued operation of the



310
    At trial on December 11, 2019, and without providing any specifics, Dr. Testa and Mr. Grimes testified as to the
amounts and liens that remained.
311
    See In re Geijsel, 480 B.R. at 258 (“the time immediately following bankruptcy will call for fairly specific proof
of the company’s ability to meet its obligations…”).
312
    In re Lakeside Glob. II, Ltd., 116 B.R. 499, 507 (Bankr. S.D. Tex. 1989).
313
    See In re Star Ambulance Serv., LLC, 540 B.R. at 266.

                                                    P a g e | 65
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 66 of 79




business.”314 In order for the Amended Plan to be feasible, the Debtor’s Property must produce

income sufficient to meet its monthly operating expenses and proposed chapter 11 plan payment

obligations.315 At trial, Debtor projected that it will require approximately $227,000.00 per

month to meet its expenses and creditor payments under the Plan.316 Additionally, the Debtor’s

financial projections report anticipated revenue of $232,646.75 in Month 1 and $252,646.75 per

month by Month 6 and every month thereafter for the duration of the 60-month period under the

Amended Plan.317 However, Debtor’s January 2020 Monthly Operating Report lists revenues for

the previous six months as $200,675.00 in July, $230,537.00 in August, $183,245.00 in

September, $187,605.00 in October, $175,149.00 in November, and $175,002.00 in

December.318 As such, Debtor did not once produce revenues high enough to meet the its

$232,646.75 projection, meaning that Debtor would have had a shortfall in every month.319

Further, Debtor only would have produced enough revenue to meet its approximate $227,000.00

in expenses and creditor payments under the Amended Plan in one month.320

        Debtor contends that looking at the revenues under the Monthly Operating Report is a

misrepresentation of its financial condition because the reports are produced on a non-accrual

cash basis.321 Debtor asserts that a more accurate reflection of its financial condition is seen


314
    ECF No. 88.
315
    See In re Lakeside Glob. II, Ltd., 116 B.R. 499, 507 (Bankr. S.D. Tex. 1989) (“Where the financial realities do
not accord with the proponent’s projections or where the proposed assumptions are unreasonable, the plan should
not be confirmed.”).
316
    Debtor’s Ex. 13 (Debtor will require $94,000.00 a month just to meet its operating expenses and $136,500.00 a
month for the first 4 months, $134,000.00 a month for the next 8 months, and then $128,000.00 a month thereafter
to meet its proposed Plan payments for total average of approximately $133,000.00 a month in Plan payments for a
combined total of approximately $227,000.00 a month.)
317
    Id.
318
    ECF No. 149.
319
    Id.
320
    ECF No. 149 (Debtor lists revenues of $200,675.00 in July, $230,537.00 in August, $183,245.00 in September,
$187,605.00 in October, $175,149.00 in November, and $175,002.00 in December.).
321
     ECF No. 158; Non-accrual cash accounting method recognizes revenue and expenses only when money is
exchanged or changes hands. Accrual accounting method recognizes revenue when it is earned, and expenses when

                                                   P a g e | 66
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 67 of 79




through its “Cash on Hand” at the end of each month of 2019 as set forth below:

      July               August           September            October           November             December

   $281,546            $483,037            $152,657           $152,657            $251,771             $202,568



         Even if the Court does accept Debtor’s argument, the Court finds it concerning that it

would still have only met its projections in three of the last six months,322 and the trend in

Debtor’s cash on hand is downward. Similarly, Debtor’s projected expenses are questionable.

Debtor projects expenses totaling $93,283.50 per month over the life of the plan. 323 However,

Debtor failed to produce evidence demonstrating that its expenses have been lower than

$98,798.00 in any given month.324 In fact, Debtor’s exhibit summarizing the expenses in its

monthly operating reports produced at trial do not match the Monthly Operating Statements filed

with the Court.325

         To support its projections, Debtor cites to testimony provided by Rando, Wilmington

Trust’s expert witness. Rando testified at trial: “we’ve projected that the vacant space—all of

it—leases up over the coming four years.”326 However, Debtor uses Rando’s testimony out of

context. As an expert, Rando was testifying as to market assumptions in leasing activity, not the

specific leasing activity of Debtor.327 Rando stated that the projections were made assuming that

“they can create value through lease-up” and that an investor or willing buyer “ha[s] to believe

they’re incurred (but not paid).
322
    Debtor’s Cash on Hand in July, August, and November are the only months where Debtor would have been able
to meet its anticipated $227,000.00 in expenses or $232,646.75 in projected revenue.
323
    Debtor’s Ex. 13, Bates No. 0293 (“Total Expenses”).
324
    Debtor’s Ex. 9 (Debtor’s expenses in October 2019 are listed as $98,798.00).
325
    Debtor’s Ex. 9 at trial lists its expenses for October 2019 at $98,798.00, but Debtor’s Monthly Operating Report
filed to the Court at ECF No. 149 lists operating expenses for the same month at $138,398.00.
326
    12/11/2019 Hr. 193: 14–15.
327
     See 12/11/2019 Hr. 201: 12–19 (“I believe somebody said earlier we assume all tenants that are in place today
remain. Well, in the appraisal, I don't, I assume a 70 percent renewal probability and 30 percent of them are lost, so
we're different on the revenue projections there.”).

                                                    P a g e | 67
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 68 of 79




that the market will recover at some point.” Debtor cannot have it both ways. In the context of

valuation, Debtor argued that Rando’s testimony and appraisal was inapplicable to Debtor

because it did not specifically take into account the Debtor as an owner and its particular

expenses, but now the Debtor is attempting to apply those same market assumptions to prop up

feasibility.

        Accordingly, the aforementioned considerations of Debtor’s earning power do not weigh

in favor of the Amended Plan’s feasibility.

                 iii.     Related Matters

        In determining the feasibility of a debtor’s plan, a court may consider any number of

circumstances that may arise in a particular case.328 Here, Debtor asks the Court to consider the

fact that Testa Family Limited Partnership and Dr. Testa, in his individual capacity, have acted

as a backstop to Debtor when fluctuations in the operational cashflow of the Debtor required

such.329 In support of its contention, Debtor represents that Don Testa personally contributed

$300,000.00 to the Debtor when the Debtor’s cashflow came under pressure during the

Holloman rent abatement period and the Testa Family Limited Partnership, the 100 percent

owner of the Debtor, has paid other expenses when required.330           However, the Debtor’s

Amended Plan indicates that the $300,000.00 was not an equity contribution, but a loan from Dr.

Testa to the Debtor.331 Specifically, the Testa Loan is treated in Class 4 of the Amended Plan.332

        Although not listed in the Amended Plan, Dr. Testa did testify as to his willingness to




328
    In re Geijsel, 480 B.R. at 259.
329
    ECF No. 154.
330
    12/11/2019 Hr. 133: 25; 134: 1–6; 134: 21–22; 135: 10–13.
331
    ECF No. 88.
332
    Id.

                                                  P a g e | 68
        Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 69 of 79




contribute funds required to fund the Debtor’s plan.333 He testified that he has “seven figures”

ready to contribute if necessary.334 Mr. Grimes, the Debtor’s property manager, when asked if

Dr. Testa has indicated a willingness to contribute additional monies when necessary

commented: “Yes, he has.”335 While the Court finds that the testimony at trial is probative and

supports feasibility should Dr. Testa have the ability to fund any financial shortfall of the Debtor,

it is too speculative at this juncture. In assessing the feasibility of a Chapter 11 plan, courts do

not place evidentiary value on non-binding pledges of financial support from third parties.336 As

such, testimony and Debtor’s contention that the Amended Plan offers a “backstop” alone is

insufficient because Dr. Testa is not bound under the terms of the Amended Plan and there is no

evidence before this Court of his ability financially to support any shortfalls in the Amended

Plan. The Court finds Dr. Testa’s testimony and Debtor’s assertion persuasive as it shows some

prospect of feasibility, however, the supporting evidence is too scant to be reasonably relied

upon without more.

         In sum, after evaluating aspects of the Debtor’s capital structure, the earning power of the

Property, and other related matters, Debtor’s ability to fund the Amended Plan poses issues that

the Debtor must overcome before a plan may be confirmed. On its face, Debtor’s Amended Plan

as filed suffers from deficiencies that are not reconciled with Debtor’s projections.337 While the


333
     8/12/2019 Hr. 20: 18–24 (“Q: And should need be, do you have the financial resources to make financial
contributions to this entity? A: Yes. Q: Okay. Approximately, how much actual liquid cash do you have today, sir, if
you needed to contribute to the operations of this business? A: I have seven figures.”); 12/11/2019 Hr. 101: 2–7 (“Q:
but if you had to, you'd be willing to contribute personal funds. Is that correct? A: Yes. Q: Is that still your position
today? A: Yes.”).
334
    Id.
335
    12/11/2019 Hr. 156: 1–3.
336
    See In re Save Our Springs (S.O.S.) All., Inc., 632 F.3d 168, 172–73 (5th Cir. 2011) (emphasis added) (rejecting
debtor’s assertion that third-party pledges were evidence of a reasonable assurance of success where pledges were
not “contracts ... that commit [the donors] to give money in the future;” finding such pledges were too speculative to
provide evidence of feasibility).
337
    As referenced herein, Debtor’s projections at Debtor’s Ex. 13 anticipate a net income of $252,646.75 per month

                                                     P a g e | 69
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 70 of 79




Court recognizes that Debtor has made some demonstrations of feasibility, the issues discussed

herein must be addressed prior to confirmation of any plan. The Amended Plan, therefore, does

not satisfy the feasibility requirement of § 1129(a)(11) of the Code. Because Debtor’s Amended

Plan fails to satisfy the feasibility requirement, the Court need not determine whether the

remaining confirmation requirements of § 1129(a) and the cramdown standard of § 1129(b) have

been met. In reaching this conclusion, it is also unnecessary to address the issue of whether the

proposed interest rate in the Amended Plan regarding Wilmington Trust’s claim is appropriate.

        Accordingly, Debtor failed to meet its burden in proving feasibility by a preponderance

of the evidence, Wilmington Trust’s Objection to Confirmation under § 1129(a)(11) is sustained,

and Debtor’s Amended Plan is not confirmed.

        Wilmington Trust’s Motion for Relief from Stay

        Section 362(d) delineates a host of separate grounds upon which a creditor may move a

court to lift the automatic stay.338 Upon request of a party in interest and after notice and a

hearing, a court shall grant relief from the automatic stay where justified under the scenarios

outlined under § 362(d)’s subsections.339          Here, Wilmington Trust seeks relief from the

automatic stay pursuant to §§ 362(d)(1), (d)(2), and (d)(3) in its Motion for Relief.340

        1. Whether Cause Exists Under § 362(d)(1) to Lift the Automatic Stay

        Section 362(d)(1) of the Bankruptcy Code allows relief from stay “for cause, including

the lack of adequate protection.”341 The Bankruptcy Code does not define “cause,” leaving




by Month 6. However, the highest reported income in Debtor’s January 2020 Monthly Operating report is only
$230,537.00 at ECF No. 149.
338
    In re JCP Properties, Ltd., 540 B.R. 596, 613 (Bankr. S.D. Tex. 2015).
339
    Id.
340
    ECF No. 24.
341
    11 U.S.C. § 362(d)(1).

                                               P a g e | 70
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 71 of 79




courts to consider whether cause exists on a case-by-case basis.342                       The Fifth Circuit has

recognized cause as “any reason cognizable to the equity power and conscience of the court as

constituting an abuse of the bankruptcy process.”343

         Wilmington Trust contends that the Motion for Relief should be granted because “the

circumstances of this case raise the specter of bad faith.”344 The Fifth Circuit has held that an

assessment of good faith relies on a “conglomerate of factors rather than on any single datum”

and “depends largely upon the bankruptcy court’s on-the-spot evaluation of the debtor’s financial

condition, motives, and the local financial realities.”345                Specifically, the Fifth Circuit has

outlined the typical recurring patterns associated with bad faith filings: the debtor has one asset;

the secured creditors’ liens encumber the single asset; there are few to no employees aside from

the principals; there is little to no cash flow; there is no source of income to sustain a plan of

reorganization or make adequate protection payments; there are typically few to no unsecured

creditors; the property has been posted for foreclosure and the debtor has been unsuccessful in

defending against foreclosure in state court; and the debtor and the creditor have proceeded to a

standstill in state court, and the debtor has been required to post a bond it cannot afford.346

         In In re JCP Properties, Ltd., this Court applied the Fifth Circuit standard and found that

the petition was filed for a bad faith purpose under § 362(d)(1) where the debtor essentially held

one asset, significantly failed to maintain post-confirmation payments to the creditor, and

attempted to circumvent a prior determination that its property was foreclosed. 347 This Court



342
    See Matter of Reitnauer, 152 F.3d 341 (5th Cir. 1998).
343
    See Matter of Little Creek Dev. Co., 779 F.2d 1068, 1072. (5th Cir. 1986) (quoting In re Victory Const. Co., Inc.,
9 B.R. 549, 560 (Bankr. C.D. Cal. 1981).
344
    ECF No. 124.
345
    Matter of Little Creek Dev. Co., 779 F.2d at 1072.
346
    Id.; In re JCP Properties, Ltd., 540 B.R. at 614.
347
    In re JCP Properties, Ltd., 540 B.R. at 616.

                                                    P a g e | 71
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 72 of 79




found that the debtor did not act in good faith when it leveraged its promises in a confirmed plan,

and thereafter obtained the automatic stay from a second petition when the debtor did not get its

way.348

          Here, it is undisputed that Debtor is a SARE, Wilmington Trust’s lien encumbers the

Property, and there are few unsecured creditors listed in Debtor’s schedules.349                        However,

although disputed by Wilmington Trust, Debtor has made complete payments each month to

Wilmington Trust at the non-default rate.350 Notwithstanding the non-binding nature of his

position, Dr. Testa testified that he is willing to contribute any monies necessary to continue the

operation of the Property.351 Next, although Debtor filed the Petition soon after the Harris

County Suit, there is no evidence demonstrating that Debtor has used the bankruptcy process

merely as a means to stall a two-party dispute.352 Debtor’s Property has not been posted for

foreclosure, and the Petition was filed prior to any standstill in the Harris County Suit. Unlike In

re JCP Properties, Ltd., Debtor has not attempted to circumvent a prior ruling.353 Debtor has

been actively engaged in the bankruptcy process evidenced by three days of testimony at trial

and the filing of two plans for reorganization. The Court recognizes the Debtor’s efforts.

          As such, the Court does not find that Debtor’s Petition was filed in bad faith and thus

cause does not exist to lift the stay pursuant to § 362(d)(1).

          2. Whether Debtor’s Property is Necessary for an Effective Reorganization Under
             § 362(d)(2)




348
    Id.
349
    See ECF No. 34.
350
    12/11/2019 Hr. 55: 18–24 (“Q: And prior to the filing of the bankruptcy had the Debtor made each of its required
monthly payments . . . [t]hey were paying the contract rate? A: Yeah.”).
351
    8/12/2019 Hr. 20–21.
352
    See ECF No. 153.
353
    See In re JCP Properties, Ltd., 540 B.R. at 616.

                                                   P a g e | 72
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 73 of 79




         Section 362(d)(2) of the Bankruptcy Code allows relief from the automatic stay with

respect to property if two elements are satisfied: (i) the debtor has no equity in the property, and

(ii) such property is not necessary to an effective reorganization. 354 Showing that collateral is

necessary to an effective reorganization requires demonstrating both that the property is needed

for a potential reorganization and that there can be an effective reorganization in the sense that

there is “a reasonable possibility of a successful reorganization within a reasonable time.”355 The

moving creditor has the initial burden of establishing a lack of equity in property and the debtor

has the ultimate burden of establishing that property is necessary for an effective

reorganization.356 Here, the Court has already found that Wilmington Trust has an allowable

claim against Debtor in an amount not to exceed $15,060,084.74357 and that the value of the

Property is $13,200,000.00. Because the final allowable amount of Wilmington Trust’s claim is

to be determined after Wilmington Trust has filed its amended proof of claim in accordance with

this Court’s order, the Court need not determine at this time whether Debtor has equity in the

Property for the purposes of § 362(d)(2).

         Nevertheless, the Property is undoubtedly needed for an effective reorganization. In In re

Omni Lion’s Run, L.P., the court found that the debtor’s properties were necessary for a

reorganization where the properties were income-producing and the only meaningful assets of

the estate.358 Here, the Property is income-producing and given Debtor’s SARE status, the

Property is Debtor’s only asset. Accordingly, like the debtor in In re Omni Lion’s Run, L.P.,



354
     11 U.S.C. § 363(d)(2).
355
    In re JCP Properties, Ltd., 540 B.R. at 617; United Sav. Ass’n of Tex. v. Timbers of Inwood Forest Assocs., Ltd.,
484 U.S. 365, 375–76, (1988).
356
     Matter of Canal Place Ltd. P’ship, 921 F.2d 569 (5th Cir. 1991); See 11 U.S.C. § 362(g).
357
      Id.; The final allowable amount of Wilmington Trust’s Proof of Claim is to be determined for the reasons
discussed herein.
358
     In re Omni Lion’s Run, L.P., 578 B.R. 394, 400 (Bankr. W.D. Tex. 2017).

                                                    P a g e | 73
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 74 of 79




there is no reorganization without the Property thereby rendering it necessary for an effective

reorganization.     The final remaining question now is whether there can be an effective

reorganization in the sense that there is “a reasonable possibility of a successful reorganization

within a reasonable time.”359 The Fifth Circuit in Canal Place explained that “[t]he reference to

an ‘effective’ reorganization should require relief from the automatic stay if there is no

reasonable likelihood of reorganization due to creditor dissent or feasibility considerations.”360

        As explained herein, Debtor’s Amended Plan, as filed, may not be confirmed due to lack

of feasibility. However, that is not to say that confirmation is outside the realm of possibility.

Pursuant to § 362(d)(2), the Court finds that there is a reasonable possibility of success within a

reasonable amount of time, because the Debtor could file a modified plan that would address this

Court’s concerns.361 A modified plan, however, must be submitted soon in order to protect

Wilmington Trust’s rights and prevent any undue prejudice; otherwise, the Debtor will have

failed to carry its burden to show that an effective reorganization may be accomplished in a

reasonable period of time.362

        Accordingly, the Court finds that the automatic stay will remain in place conditioned

upon the Debtor’s filing of a modified plan within forty five (45) calendar days from entry of this

Court’s Memorandum Opinion and Order on the Court’s docket that addresses the Court’s

feasibility concerns discussed herein and takes into account treatment of Wilmington Trust’s

claim.363 Failure of Debtor to file a modified plan as set forth herein will constitute cause for this


359
    In re JCP Properties, Ltd., 540 B.R. at 617.
360
    Matter of Canal Place Ltd. P’ship, 921 F.2d at 576.
361
    See In re Couture Hotel Corp., 536 B.R. 712, 755 (Bankr. N.D. Tex. 2015) (“As explained herein, the Plan, as
drafted, may not be confirmed. But, with a few modifications, the Debtor could file a new plan that would address
this Court's concerns (an “Amended Plan”), and the current Plan's projections clearly show that the Dallas Hotel
would be necessary for an effective reorganization…”).
362
    See id.
363
    11 U.S.C. § 1127(a).

                                                  P a g e | 74
          Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 75 of 79




Court to set a further evidentiary hearing on Wilmington Trust’s Motion For Relief pursuant to

11 U.S.C. § 362(d)(2).

           3. Whether Debtor Commenced Payments Under § 362(d)(3)

           Code § 101(51B) defines single asset real estate as “real property constituting a single

property or project, other than residential real property with fewer than 4 residential units, which

generates substantially all of the gross income of a debtor who is not a family farmer and on

which no substantial business is being conducted by a debtor other than the business of operating

the real property and activities incidental thereto.”364

           Under § 362(d)(3), in a single asset real estate case, the court shall grant relief from the

automatic stay in favor of a moving secured creditor, unless, not later than 90 days after the entry

of the order for relief (or such other later date as the court may determine, for cause within the

90–day period) or 30 days after the court determines that the debtor is subject to Code §

362(d)(3), whichever is later, either:

           (A) the debtor has filed a plan of reorganization that has a reasonable possibility of being
              confirmed within a reasonable time; or

           (B) the debtor has commenced monthly payments that:

                    (i)     may, in the debtor’s sole discretion, notwithstanding Code § 363(c)(2), be
                            made from rents or other income generated before, on or after the date of
                            the commencement of the case by or from the property to each creditor
                            whose claim is secured by such real estate (other than judgment liens or
                            unmatured statutory liens), and

                    (ii)    are in an amount equal to interest at the then applicable nondefault
                            contract rate of interest on the value of the creditor’s interest in real
                            estate.365




364
      11 U.S.C. § 101(51B).
365
      11 U.S.C. § 362(d)(3) (emphasis added).

                                                P a g e | 75
       Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 76 of 79




        Here, Debtor’s case was filed as a SARE, so § 362(d)(3) applies.366 The provisions of §

362(d)(3) are separated by the word “or” and thus are read disjunctively.367 Here, Debtor was

given until May 27, 2019, to file its plan of reorganization.368 On April 23, 2019, Debtor filed its

initial plan of reorganization well within the prescribed time limit, and thereafter filed an

amended plan of reorganization on June 13, 2019, which is the current plan before the Court. 369

Nevertheless, Debtor commenced monthly payments within 90 days after the entry of the order

for relief in an amount equal to interest at the nondefault contract rate to Wilmington Trust with

income generated from the Property.370 Accordingly, the Court finds no basis for granting relief

from the automatic stay pursuant to § 362(d)(3) and thus such relief is denied.

                                       III.     CONCLUSION

        Pending before the Court is Northbelt’s Claim Objection,371 Wilmington Trust’s Motion

for Relief,372 and Northbelt’s Amended Plan.373 The Court conducted an initial hearing on

confirmation of the Amended Plan and the Claim Objection on August 12, 2019, conducted

further hearings on all three matters in an omnibus fashion on December 11, 2019, and

concluded the hearings on January 16, 2020. After considering the pleadings on file, arguments

of counsel, credibility of witnesses, applicable law and all other evidence in the record and for

the reasons set forth in this Court’s Memorandum Opinion, the Court holds that:

             1. Debtor’s Claim Objection is SUSTAINED in part and DENIED in part.
                Wilmington Trust shall have an Allowed Claim in the amount not to exceed
                $15,060,084.74 subject to Wilmington Trust’s filing of an amended proof of


366
    ECF No. 1.
367
    Id.
368
    ECF No. 36.
369
    ECF No. 88.
370
    Debtor’s Ex. 9; ECF No. 1.
371
    ECF No. 99.
372
    ECF No. 125.
373
    ECF No. 88, 96.

                                              P a g e | 76
Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 77 of 79




      claim in accordance with this Courts’ order.      The Court’s rulings regarding
      Debtor’s specific objections are as follows:

         a. Debtor’s Objection to the principal balance in the amount of
            $12,632,574.14 is OVERRULED. The principal balance in the amount of
            $12,632,574.14 is ALLOWED;

         b. Debtor’s Objection to Interest in the amount of $54,781.86 is
            SUSTAINED. Interest in the amount of $54,781.86 is DISALLOWED;

         c. Debtor’s objection, to the extent it seeks disallowance of Wilmington
            Trust’s entire claim for Default Interest in the amount of $796,961.02 is
            OVERRULLED. Wilmington Trust shall have an allowed claim for
            Default Interest pursuant to § 502(a). Debtor’s Objection as it pertains to
            any Default Interest claimed by Wilmington Trust prior to May 17, 2018
            is SUSTAINED. Within fourteen (14) calendar days from entry of this
            Court’s Memorandum Opinion and Order on the Court’s docket
            Wilmington Trust must amend its proof of claim to reflect the amount and
            calculation of Default Interest accrued after May 17, 2018, through the
            Petition Date. Failure of Wilmington Trust to amend its claim in
            accordance with this Court’s Order will result in the disallowance of the
            entire $796,961.02 in Default Interest without further order of this Court

         d. Debtor’s Objection to Late Charges in the amount of $5,144.18 is
            OVERRULED. The amount of $5,144.18 in Late Charges is ALLOWED;

         e. Debtor’s objection, to the extent it seeks disallowance of Wilmington
            Trust’s entire claim to Default Prepayment Premium in the amount of
            $1,612,354.00, is OVERRULED. Wilmington Trust shall have an allowed
            claim for Default Prepayment Premium beginning December 18, 2018,
            pursuant to § 502(a). Debtor’s objection as it pertains to the amount and
            calculation of the Default Prepayment Premium that should be allowed is
            SUSTAINED. Within fourteen (14) calendar days from entry of this
            Court’s Memorandum Opinion and Order on the Court’s docket
            Wilmington Trust must amend its proof of claim to reflect the amount of
            Default Prepayment Premium and detail how it was calculated. Failure of
            Wilmington Trust to amend its claim in accordance with this Court’s
            Order will result in the disallowance of the entire $1,612,354.00 in Default
            Prepayment Payment without further order of this Court.

         f. Debtor’s Objection to Special Servicing Fees in the amount of $12,051.40
            is OVERRULED. Special Servicing Fees in the amount of $12,051.40 is
            ALLOWED;




                                 P a g e | 77
      Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 78 of 79




                 g. Debtor’s Objection to a Payoff Fee in the amount of $1,000.00 is
                    OVERRULED. The Payoff Fee in the amount of $1,000.00 is
                    ALLOWED;

                 h. Debtor’s Objection to Property Protection Advances in the amount of
                    $25,165.06 is SUSTAINED. Property Protection Advances in the amount
                    of $25,165.06 is DISALLOWED;

                 i. Debtor’s Objection to Force Placed Insurance in the amount of $1,142.96
                    is SUSTAINED. Force Placed Insurance in the amount of $1,142.96
                    DISALLOWED;

                 j. Debtor’s Objection to Legal Fees in the amount of $92,615.50 is
                    SUSTAINED. Legal Fees in the amount of $92,615.50 is DISALLOWED;

                 k. Debtor’s Objection to Interest on Advances in the amount of $122.44 is
                    SUSTAINED. Interest on Advances in the amount of $122.44 is
                    DISALLOWED; and

                 l. Debtor’s Objection to a Liquidation Fee in the amount of $151,412.97 is
                    SUSTAINED. Liquidation Fee in the amount of $151,412.97 is
                    DISALLOWED.

          2. Wilmington Trust’s Objection to Confirmation pursuant to § 1129(a)(3) is
             OVERRULED.

          3. Wilmington Trust’s Objection to Confirmation pursuant to § 1129(a)(11) is
             SUSTAINED. Debtor’s Amended Plan is NOT CONFIRMED.

          4. Wilmington Trust’s Motion for Relief pursuant to 11 U.S.C. §§ 362(d)(1) and
             (d)(3) is DENIED.

          5. Wilmington Trust’s Motion for Relief pursuant to 11 U.S.C. § 362(d)(2) is
             DENIED, but conditioned upon the Debtor’s filing of a modified plan within
             forty-five (45) calendar days from entry of this Court’s Memorandum Opinion
             and Order on the Court’s docket that addresses the Court’s feasibility concerns
             discussed herein and takes into account treatment of Wilmington Trust’s claim.
             Failure of Debtor to file a modified plan as set forth herein will constitute cause
             for this Court to set a further evidentiary hearing on Wilmington Trust’s Motion
             For Relief pursuant to 11 U.S.C. § 362(d)(2).

       An Order consistent with this Memorandum Opinion will be entered on the docket

simultaneously herewith.



                                         P a g e | 78
Case 19-30388 Document 168 Filed in TXSB on 05/29/20 Page 79 of 79




SIGNED 05/29/2020.


                                  ___________________________________
                                         Eduardo V. Rodriguez
                                       United States Bankruptcy Judge




                            P a g e | 79
